 

Exhibit 10(b)

EXECUTION VERSION

 

CREDIT AGREEMENT

among

FIFTH STREET CLO MANAGEMENT LLC, as

Borrower

BLEACHERS FINANCE 1 LIMITED,

AND THE OTHER LENDERS PARTIES HERETO, as

Lenders

and

NATIXIS, NEW YORK BRANCH, as

Agent

Dated as of September 28, 2015

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

 

 

 

SECTION 1.01

Definitions

3

 

 

 

SECTION 1.02

Cross-References; References to Agreements

17

 

 

 

ARTICLE II

THE LOANS

 

 

 

SECTION 2.01

The Commitments

17

 

 

 

SECTION 2.02

Making of the Loans

17

 

 

 

SECTION 2.03

Evidence of Indebtedness; Notes

17

 

 

 

SECTION 2.04

Maturity of the Loans

18

 

 

 

SECTION 2.05

Prepayment

18

 

 

 

SECTION 2.06

Payment of Interest

19

 

 

 

SECTION 2.07

Funding Losses

19

 

 

 

SECTION 2.08

Rescission or Return of Payment

20

 

 

 

SECTION 2.09

Post Default Interest

21

 

 

 

SECTION 2.10

Payments

21

 

 

 

SECTION 2.11

Obligations Absolute

22

 

 

 

SECTION 2.12

Designation of Lending Office

22

 

 

 

SECTION 2.13

Right of Set-off

22

 

 

 

SECTION 2.14

Ratable Payments

22

 

 

 

ARTICLE III CONDITIONS

PRECEDENT

 

 

 

SECTION 3.01

Effectiveness of this Agreement

23

 

 

 

SECTION 3.02

All Loans

24

 

 

 

ARTICLE IV REPRESENTATIONS AND

WARRANTIES

 

 

 

SECTION 4.01

Representations and Warranties of the Borrower

25

 

 

 

ARTICLE V

COVENANTS

 

 

 

SECTION 5.01

Affirmative Covenants of the Borrower

27

 

 

 

SECTION 5.02

Negative Covenants of the Borrower

31

 

 

 

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VI EVENTS OF

DEFAULT

 

 

 

SECTION 6.01

Events of Default

32

 

 

 

SECTION 6.02

Remedies

34

 

 

 

SECTION 6.03

Additional Collateral Provisions

35

 

 

 

SECTION 6.04

Application of Proceeds

36

 

 

 

SECTION 6.05

Secured Parties Not Bound

37

 

 

 

SECTION 6.06

Release of Security Interest

37

 

 

 

ARTICLE VII

THE AGENT

 

 

 

SECTION 7.01

Authorization and Action

38

 

 

 

SECTION 7.02

Agent's Reliance, Etc.

38

 

 

 

SECTION 7.03

Indemnification

39

 

 

 

SECTION 7.04

Delegation of Duties

39

 

 

 

SECTION 7.05

Resignation of Agent

40

 

 

 

SECTION 7.06

Non-Reliance on Agent and Other Lenders

40

 

 

 

ARTICLE VIII

VOTING RIGHTS

 

 

 

SECTION 8.01

Voting and Consent Rights

40

 

 

 

ARTICLE IX

CHANGE IN CIRCUMSTANCES

 

 

 

SECTION 9.01

Increased Costs

41

 

 

 

SECTION 9.02

Taxes

42

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

SECTION 10.01

No Waiver; Modifications in Writing

45

 

 

 

SECTION 10.02

Notices, Etc.

46

 

 

 

SECTION 10.03

Costs and Expenses; Indemnification

47

 

 

 

SECTION 10.04

Execution in Counterparts; Electronic Execution

48

 

 

 

SECTION 10.05

Assignability

48

 

 

 

SECTION 10.06

Governing Law

51

 

 

 

SECTION 10.07

Severability of Provisions

51

 

 

 

SECTION 10.08

Confidentiality

51

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

SECTION 10.09

Merger

52

 

 

 

SECTION 10.10

Survival of Representations and Warranties

52

 

 

 

SECTION 10.11

Submission to Jurisdiction; Waiver of Venue; Etc.

52

 

 

 

SECTION 10.12

Waiver of Jury Trial

54

 

 

 

SECTION 10.13

PATRIOT Act Notice

54

 

 

 

SECTION 10.14

Risk Retention Requirements

54

 

 

 

SECTION 10.15

Ratings

54

 

 

 

SECTION 10.16

Special Provisions Applicable to CP Lenders

55

 

 

-iii-

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

 

 

Schedule I

Lender Percentages

 

 

 

Schedule II

Retention Securities

 

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Note

 

 

 

EXHIBIT B

Form of Notice of Borrowing

 

 

 

EXHIBIT C

Form of Assignment and Acceptance

 

 

 

-iv-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of September 28, 2015, among BLEACHERS FINANCE 1
LIMITED and the other lenders from time to time parties hereto (together with
their permitted successors and assigns, the “Lenders”), NATIXIS, NEW YORK
BRANCH, as agent for the Lenders (in such capacity, together with its successors
and assigns, the “Agent”), and FIFTH STREET CLO MANAGEMENT LLC, a Delaware
limited liability company (together with its permitted successors and assigns,
the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires that the Lenders make Loans to the Borrower on the
terms and subject to the conditions set forth in this Agreement; and

 

WHEREAS, the Lenders are willing to make such Loans to the Borrower for such
purposes on the terms and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

GRANTING CLAUSE

 

In consideration of the Lenders making and maintaining the Loans and to secure
the due and punctual payment and performance of all Obligations, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing or due or to become due, in accordance
with the terms thereof, the Borrower hereby pledges and grants as collateral
security to the Agent for the benefit of the Secured Parties a continuing Lien
upon and a security interest in all of the Borrower's right, title and interest
in and to the following, whether now owned or hereafter acquired (collectively,
the “Collateral”):

 

(i)all Retention Securities owned by the Borrower and all Collections relating
thereto;

 

(ii)all voting, consensual rights and other rights that the Borrower has in its
capacity as the holder of its Retention Securities;

 

(iii)all of the cash, assets, investments and property from time to time
credited to either of the Covered Accounts, including all security entitlements
with respect to either of the Covered Accounts;

 

(iv)each of the Covered Accounts;

 

(v)all interest, dividends, stock dividends, stock splits, distributions and
other money or property of any kind distributed in respect of the assets,
investments, property and security entitlements described in clause (iii) above;

2

--------------------------------------------------------------------------------

 

(vi)the Collateral Management Agreement and the Management Fees and all
Collections relating thereto; and

 

(vii)all Proceeds of any and all of the foregoing.

 

The Loans are secured by the foregoing grant equally and ratably without
prejudice, priority or distinction between any Loan and any other Loan by reason
of difference in time of borrowing or otherwise.  The grant is made to secure
the payment of all amounts due on the Loans in accordance with their terms, the
payment by the Borrower of all other sums payable under this Agreement and the
other Credit Documents and all other Obligations and compliance with the
provisions of this Agreement and the other Credit Documents, all as provided
herein.

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

 

 

SECTION 1.01

Definitions.

 

As used in this Agreement, the following terms shall have the meanings specified
below:

 

“Account Bank” means Wells Fargo Bank, National Association as securities
intermediary and custodian under the Custodial and Account Control Agreement,
together with its permitted successors and assigns.

“Additional Costs” shall have the meaning assigned to such term in Section 9.01.
“Administrative Questionnaire” means an Administrative Questionnaire in a form

supplied by the Agent.

 

“Adverse Claim” means any Lien or other right, claim, encumbrance or any other
type of preferential arrangement in, of or on any Person's assets or properties
in favor of any other Person, other than Permitted Liens.

 

“Affected Person” means each Lender and any of its Affiliates, any Person

Controlling any Lender and any assignee of any Lender.

 

“Affiliate” means, in respect of a referenced Person, (a) another Person
Controlling, Controlled by or under common Control with such referenced Person
or (b) any officer (exclusive of a “ministerial officer” with no authority to
bind a Person), manager or director of or general partner in the referenced
Person.

 

“Agent” shall have the meaning assigned to such term in the introduction to this
Agreement.

 

“Agent Fee” shall mean the fee payable to the Agent in accordance with this

Agreement in the amount of $5,000 per annum.

 

3

--------------------------------------------------------------------------------

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, supplemented, waived or modified.

 

“Applicable Law” means any Law of any Authority, including, without limitation,
all federal and state banking or securities laws, to which the Person in
question is subject or by which it or any of its property is bound.

 

“Applicable Lending Office” shall mean, for each Lender, the “Lending Office” of
such Lender (or of an Affiliate of such Lender) designated on the signature
pages hereof or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender (or of an Affiliate of such Lender)
as such Lender may from time to time specify to the Agent and the Borrower as
the office by which its Loans are to be maintained.

 

“Applicable Rate” means, in respect of any Interest Period, in respect of any
Class of CLO Notes, the Note Interest Rate (as defined in the Indenture)
applicable to such Class of CLO Notes in respect of such Interest Period
determined in accordance with the Indenture as in effect on the CLO Closing
Date.

 

“Applicable Regulation” shall have the meaning assigned to such term in the

Indenture.

“Approved Use” shall have the meaning assigned to such term in Section 5.01(k).

 

“Assignment and Acceptance” means an Assignment and Acceptance, in substantially
the form of Exhibit C hereto, entered into by a Lender, an Eligible Assignee and
the Agent.

 

“Assignment Date” shall have the meaning assigned to such term in Section
10.05(b).

“Authority” means any governmental or quasi-governmental authority (including
the Financial Industry Regulatory Authority, the NASD, Inc., the stock exchanges
and the SEC or any successor to any of the foregoing), whether executive,
legislative, judicial, administrative or other, or any combination thereof,
including, without limitation, any Federal, state, territorial, county,
municipal or other government or governmental or quasi-governmental agency,
whether domestic or foreign, having authority over any of the parties to this
Agreement.

 

“Authorized Officer” means its respective officers, members, directors,
partners, managers and agents whose signatures and incumbency shall have been
certified to the Agent on the Closing Date pursuant to the documents delivered
pursuant to Section 3.01 or thereafter from time to time in substantially
similar form.

 

“Base Rate” means the rate of interest per annum from time to time published in
the money market section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect.

 

4

--------------------------------------------------------------------------------

 

“Basel Accord” shall mean the proposals for risk-based capital framework
described by the Basel Committee on Banking Regulations and Supervisory
Practices in its paper entitled “International Convergence of Capital
Measurement and Capital Standards” dated July 1988, as amended, modified and
supplemented and in effect from time to time or any replacement thereof,
including, without limitation, Basel II and Basel III.

 

“Basel II” means the June 2006 report of the Basel Committee on Banking
Regulations and Supervisory Practices entitled “Basel II: International
Convergence of Capital Measurement and Capital Standards: A Revised Framework,
Comprehensive Version” and any law, rule, regulation or guideline (or any change
thereto) adopted pursuant to or arising out of such report.

 

“Basel III” means the global regulatory standards on bank capital adequacy and
liquidity referred to by the Basel Committee on Banking Regulations and
Supervisory Practices as “Basel III” or the “Basel III Framework” published in
December 2010 together with any further guidance or standards in relation to
“Basel III” or the “Basel III Framework” published or to be published by the
Basel Committee on Banking Regulations and Supervisory Practices.

 

“Benefit Arrangement” means an employee benefit plan within the meaning of
Section 3(3) of ERISA which is subject to the provisions of Title I of ERISA and
is not a Plan or a Multiemployer Plan.

 

“Borrower” shall have the meaning assigned to such term in the introduction to
this Agreement.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York.

 

“Class” shall have the meaning assigned to such term in the Indenture.

 

“CLO Closing Date” means the date of the initial issuance of the CLO Notes.

 

“CLO Determination Date” shall have the meaning assigned to the term

“Determination Date” in the Indenture.

 

“CLO Issuer” means Fifth Street SLF II, Ltd.

 

“CLO Notes” has the meaning assigned to the term “Notes” in the Indenture.

 

“CLO Offering Materials” means the final offering circular of the CLO Issuer,
including all supplements thereto and information incorporated by reference
therein.

 

“CLO Transaction Documents” shall have the meaning assigned to the term

“Transaction Documents” in the Indenture.

 

“Closing Date” means the first date upon which each of the conditions precedent
set forth in Section 3.01 have been fully satisfied.

5

--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

 

“Collateral” shall have the meaning assigned to such term the Granting Clause.

 

“Collateral Management Agreement” means the Collateral Management Agreement,
dated as of the CLO Closing Date, between the CLO Issuer and the Borrower, as
amended from time to time.

 

“Collection Account” shall have the meaning assigned to such term in the
Custodial and Account Control Agreement.

 

“Collections” means all collections, distributions and Proceeds payable, under
or in connection with the Collateral.

 

“Commercial Paper Notes” means commercial paper notes or secured liquidity notes
issued by a CP Conduit or a conduit providing funding to a CP Conduit in the
commercial paper market from time to time.

 

“Conduit Rating Agency” means each nationally recognized investment rating
agency that is then rating the Commercial Paper Notes of any CP Conduit.

 

“Conduit Support Facility” means, with respect to any Loan funded by a Conduit
Support Provider, (i) a liquidity asset purchase agreement, swap transaction or
other facility that provides liquidity for Commercial Paper Notes, and any
guaranty of any such agreement or facility or (ii) a credit asset purchase
agreement or other similar facility that provides credit support for defaults in
respect of the failure to make such Loan, and in each case, any guaranty of any
such agreement or facility.

 

“Conduit Support Provider” means, without duplication, (i) a provider of a
Conduit Support Facility to or for the benefit of any CP Conduit, and any
guarantor of such provider or (ii) an entity that issues commercial paper or
other debt obligations, the proceeds of which are used (directly or indirectly)
to fund the obligations of any CP Conduit, and in the case of both clauses (i)
and (ii), has at least an investment grade rating from Standard & Poor's and/or
Moody's.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means in respect of any Person, the certificate or
articles of formation or organization, the certificate of incorporation, the
limited liability company agreement, memorandum and articles of association,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by- laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, or similar instrument filed or made in
connection with its formation or organization, in each case, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

6

--------------------------------------------------------------------------------

 

 

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person or the disposition
of its assets or properties, whether through ownership, by contract, arrangement
or understanding, or otherwise. The terms “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Covered Accounts” means, collectively, the Collection Account and the Custodial
Account.

 

“CP Conduit” means any limited-purpose entity established to use the direct or
indirect proceeds of the issuance of Commercial Paper Notes to finance financial
assets. Bleachers Finance 1 Limited is a CP Conduit for purposes of this
Agreement.

 

“CP Lender” means a CP Conduit that is a Lender.

 

“Credit Documents” means this Agreement, the Notes and the Custodial and

Account Control Agreement.

 

“Custodial Account” shall have the meaning assigned to such term in the

Custodial and Account Control Agreement.

 

“Custodial and Account Control Agreement” means the Custodial and Account
Control Agreement, dated as of the date hereof among the Borrower, the Agent and
the Account Bank, as the same may from time to time be amended, supplemented,
waived or modified in accordance with the terms thereof.

 

“Debt” means, with respect to any Person, (i) all obligations (whether secured
or unsecured) of such Person for money borrowed or with respect to deposits or
advances of any kind and all other obligations (contingent or otherwise) of such
Person with respect to surety bonds, letters of credit and bankers' acceptances,
whether or not matured (ii) all obligations of such Person evidenced by notes,
bonds, debentures, loan agreements, reimbursement agreements, subscription
agreements or similar instruments (including senior, mezzanine and junior
borrowings, which may provide the lender with a participation in profits and
obligations relating to the funding of capital investments or similar equity
contributions of such Person); (iii) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (iv) all capital lease obligations of
such Person; (v) all obligations in respect of derivative instruments to the
extent required to be reflected as a liability on a balance sheet of such Person
under GAAP; (vi) all indebtedness referred to in clause (i), (ii), (iii) or (iv)
above secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (vii) all Debt of others Guaranteed by such Person or for which such Person
has otherwise assumed responsibility on, before or after the date such
indebtedness is incurred.

 

7

--------------------------------------------------------------------------------

 

“Debt Service Amount” means, with respect to any Service Period, the sum of all
interest owing in respect of the Obligations of the Borrower required to be paid
or that will be payable during such Service Period.

 

“Debt Service Coverage Ratio” means the ratio of (i) the amount of revenue
expected to be received by the Borrower in its good faith determination during
the applicable Service Period to (ii) the Debt Service Amount expected to be
owed by the Borrower in its good faith determination during such Service Period.

 

“Debt Service Coverage Test” means a test that is satisfied if, as of the
determination date, the Debt Service Coverage Ratio is equal to at least
4.0:1.0.

 

“Default” means any event which, with the passage of time, the giving of notice,
or both, would constitute an Event of Default.

 

“Distribution Date” shall have the meaning assigned to the term “Distribution

Date” in the Indenture.

 

“Distribution Report” shall have the meaning assigned to such term in the
Indenture.

 

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) any
bank or insurance company, and (d) any other Person (other than a natural
person) approved by the Borrower (such approval not to be unreasonably withheld
or delayed; provided, for the avoidance of doubt, the failure to approve a
competitor of the Borrower or a distressed debt fund shall not be deemed
unreasonable for purposes of this clause (d)); provided that approval from the
Borrower shall not be required after the occurrence and during the continuation
of a Default or an Event of Default; provided, further, that notwithstanding the
foregoing, (i) an “Eligible Assignee” shall not include the Borrower or an
Affiliate of the Borrower, and (ii) any assignment to such Person shall be in
accordance with Section 10.05 hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Group” means the Borrower and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b), (c), (m) or (n) of the Code.

 

“Event of Default” shall have the meaning assigned to such term in Section 6.01.

 

8

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, all as from time to time in effect,
or any successor law, rules or regulations, and any reference to any statutory
or regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan (other than
pursuant to an assignment request by the Borrower under Section 2.12) or (ii)
such Lender changes its Applicable Lending Office, except in each case to the
extent that, pursuant to Section 9.02, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient's failure to comply with Section
9.02(e), and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Facility Termination Date” means the later to occur of (i) the Maturity Date,
and (ii) the date that all Obligations (other than contingent indemnification
and reimbursement obligations for which no claim has been made) have been
finally paid in full; provided, however, that if any payment in respect of any
Obligation of the Borrower made to any Secured Party must be rescinded or
returned for any reason whatsoever (including, without limitation, the
insolvency or bankruptcy of the Borrower or any of its Affiliates) such
Obligation of the Borrower shall be deemed to be reinstated as though such
payment had not been made and the Facility Termination Date shall be deemed to
have not occurred.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code, or any
fiscal or regulatory legislation, guidance notes, rules or practices adopted
pursuant to any intergovernmental agreement.

 

“Financed Retention Securities” means the principal amount of (i) $11,800,000 of
the Class A-1T Notes, (ii) $2,100,000 of the Class A-2 Notes, (iii) $2,050,000
of the Class B Notes and (iv) $1,150,000 of the Class C Notes, as such terms are
defined in the Indenture, and listed as such in Schedule II hereto.

 

9

--------------------------------------------------------------------------------

 

“Foreign Recipient” means:  (a) if Borrower is a U.S. Person, a Recipient that
is not a U.S. Person; and (b) if Borrower is not a U.S. Person, a Recipient that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States, in
effect from time to time, consistently applied.

 

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Authorities.

 

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filing with all Authorities.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
or by agreement to keep-well, to purchase assets, goods, securities or services,
to take-or-pay, or to maintain financial statement conditions or otherwise), or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Indemnified Party” shall have the meaning assigned to such term in Section
10.03(b).

 

“Indemnified Taxes” means:  (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indenture” means the Indenture dated as of September 29, 2015 entered into by
the CLO Issuer, Fifth Street SLF II, LLC, as co-issuer, and the Trustee.

“Information” shall have the meaning assigned to such term in Section 10.08.
“Interest Period” means, with respect to any Loan, the period commencing on (and
including) the immediately preceding Distribution Date (or, in the case of the
first Interest Period, the CLO Closing Date) and ending on (but excluding) the
next succeeding Distribution Date (or, in the case of the last Interest Period,
on but excluding the Maturity Date).

 

“Interest Rate” means, in respect of any Interest Period, as of any date of
determination, the rate equal to the sum of (A) the aggregate of the products of
each of (i) the Applicable Rate for each Class of Financed Retention Securities,
multiplied by (ii) the applicable Relative Principal Weight for each such Class
and (B) 0.75% per annum; provided that the Interest Rate

10

--------------------------------------------------------------------------------

 

shall equal LIBOR (as defined in the Indenture) plus 3.19% per annum from the
Closing Date to the CLO Closing Date; provided, further, that after the
occurrence and during the continuation of an Event of Default, such rate shall
equal the “Interest Rate” calculated above, plus two percent (2%) per annum.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, rule of public policy, settlement agreement,
statute, or writ, of any Authority, or any particular section, part or provision
thereof, including without limitation the Risk Retention Requirements.

 

“Lender” shall have the meaning assigned to such term in the introduction to
this Agreement.

 

“Lender's Account” means (i) so long as it is a Lender, the account designated
in writing by Bleachers Finance 1 Limited to the Borrower from time to time and
(ii) with respect to any other Lender, the account designated in the
Administrative Questionnaire for such Lender or any other account designated in
writing by it to the Borrower from time to time.

“Liabilities” shall have the meaning assigned to such term in Section 10.03(b).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien or security interest (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable law of any jurisdiction).

 

“Loan” means a term loan by a Lender to the Borrower on the CLO Closing Date
pursuant to Article II; provided that if any Lender assigns a portion of any
outstanding Loan made by it pursuant to an Assignment and Acceptance, the
portion of such Loan retained by such Lender, and the portion of such Loan
acquired by such assignee, shall each be deemed to constitute a separate Loan.

 

“Management Fees” shall have the meaning assigned to the term “Senior

Collateral Management Fee” in the Indenture.

 

“Material Adverse Effect” means (a) a material adverse effect on (i) the ability
of the Borrower to perform its obligations under this Agreement, any other
Credit Document, the Collateral Management Agreement (including any obligations
of the Borrower thereunder to comply with the Indenture), or the Risk Retention
Letter (as defined in the Indenture), (ii) any Secured Party's right, title and
interest in the Collateral or on the material rights and remedies of any Secured
Party under any Credit Document, (iii) the validity or enforceability of this
Agreement or any other Credit Document, (iv) the business, financial position,
assets or properties of the Borrower, or (v) the amount of, or timing of the
payment of, any Management Fees, or (b) the failure of the Borrower to be in
compliance with the Risk Retention Requirements in respect of its management of
the CLO Issuer or otherwise.

 

11

--------------------------------------------------------------------------------

 

“Maturity Date” means the date which is the earliest to occur of (i) September
29, 2027, (ii) the date on which the Loans become immediately due and payable
pursuant to Section 6.01, (iii) the date upon which there are no longer any
Financed Retention Securities Outstanding, and (iv) the termination date
specified by the Borrower upon at least three (3) Business Days prior written
notice to the Agent and the Lenders.

“Moody's” means Moody's Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means an employee pension benefit plan that is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA.

 

“Note” means each promissory note, if any, issued by the Borrower to a Lender
evidencing the Loans made to the Borrower by such Lender, as the case may be,
substantially in the form of Exhibit A hereto.

 

“Notice of Borrowing” shall have the meaning assigned to such term in Section
2.02.

 

“Notice of Exclusive Control” shall have the meaning assigned to such term in
the

Custodial and Account Control Agreement.

 

“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party under
or in connection with this Agreement, the Notes, or any other Credit Document,
including without limitation, all amounts payable by the Borrower in respect of
the Loans, with interest thereon, and the amounts payable under Sections 2.04,
2.05, 2.06, 2.07, 2.09, 5.01(n), 9.01, 9.02

and 10.03 of this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding” shall, with respect to any CLO Notes, have the meaning assigned to
such term in the Indenture.

 

“Participant” has the meaning specified in Section 10.05(d).

 

“Participant Register” has the meaning specified in Section 10.05(d).

 

12

--------------------------------------------------------------------------------

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law on October 26, 2001).

 

“Payment Date” means in respect of any Loan, (i) the first Business Day after
the last day of each Interest Period for such Loan or if such day is not a
Business Day, the next succeeding Business Day, and (ii) the Maturity Date.

 

“Percentage” means in respect of each Lender, the Percentage of such Lender as
set forth opposite the name of such Lender on Schedule I hereto under the
caption “Percentage” as such Percentages may be adjusted pursuant to an
Assignment and Acceptance.

 

“Percentage Share” means, with respect to any Lender the percentage, expressed
as a fraction, the numerator of which is the outstanding principal amount of the
Loan which such Lender is owed, and the denominator of which is the aggregate
outstanding principal amount of all Loans.

 

“Permitted Debt” means in respect of the Borrower (i) Debt or contingent
obligations arising under this Agreement or the other Credit Documents to the
Secured Parties, (ii) fee, expense and other obligations payable to the Account
Bank and other similar agents which are providing services to the Borrower which
in each case have arisen in the ordinary course of the Borrower's business,
(iii) Debt or contingent obligations arising in connection with transactions in
the ordinary course of the Borrower's business, (iv) Permitted Financings and
(v) Debt or contingent obligations in respect of judgments or awards that have
been in force for less than 60 days for taking an appeal so long as execution is
not levied thereunder or in respect of which the Borrower shall at the time in
good faith be diligently prosecuting an appeal or proceeding for review and in
respect of which a stay of execution shall have been obtained pending such
appeal or review.

 

“Permitted Financings” means Debt for borrowed money that is incurred by the
Borrower; provided that such Debt may not be secured by any Collateral.

 

“Permitted Liens” means in respect of any Collateral or any other asset or
property of the Borrower, (i) Liens of any Secured Party created by or pursuant
to the Credit Documents, (ii) Liens of the Account Bank relating to the Covered
Accounts to the extent permitted by the Custodial and Account Control Agreement,
(iii) Liens for taxes, assessments or other governmental charges or levies not
at the time delinquent or being diligently contested in good faith by
appropriate actions and for which adequate reserves in accordance with GAAP
shall have been set aside on the Borrower's books, provided that enforcement of
such Liens is stayed pending such contest, (iv) Liens to secure Permitted
Financings, provided that any such Lien shall not cover any of the Collateral,
except to the extent that such Lien is created by or pursuant to this Agreement
or the Custodial and Account Control Agreement, (v) Liens imposed by law, such
as materialmen's, warehousemen's, mechanics', carriers', workmen's and
repairmen's Liens and other similar Liens, arising by operation of law in the
ordinary course of business for sums that are not overdue or are being contested
in good faith by appropriate actions and for which adequate reserves in
accordance with GAAP shall have been set aside on the Borrower's books, provided
that enforcement of such Liens is stayed pending such contest, and (vi) Liens in
respect of judgments or awards that have been in force for less than the
applicable period for taking an

13

--------------------------------------------------------------------------------

 

appeal so long as the Borrower shall at the time in good faith be diligently
prosecuting an appeal or proceeding for review and in respect of which a stay of
execution shall have been obtained pending such appeal or review.

 

“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer

Plan) which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code.

 

“Post-Default Rate” means in respect of all Obligations not paid when due
(whether at stated maturity, by acceleration or otherwise) other than the
principal and interest on any Loan not paid when due, a rate per annum during
the period commencing on the due date until such amount is paid in full equal to
the Base Rate as in effect from time to time plus two percent (2%); provided
that, with respect to principal and interest on any Loan, references to

Post-Default Rate shall mean the Interest Rate provided for in the last proviso
of the definition of “Interest Rate”.

 

“Principal Proceeds” shall have the meaning assigned to such term in the
Indenture.

 

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Authorities).

 

“Proceeds” shall have, with reference to any asset or property, the meaning
assigned to it under the UCC and, in any event, shall include, but not be
limited to, any and all amounts from time to time paid or payable under or in
connection with such asset or property.

 

“Program Manager” means the investment manager, administrator or funding agent
(or other Person acting in a similar capacity) of a CP Lender, as applicable.

 

“Recipient” means (a) the Agent and (b) any Lender.

 

“Register” shall have the meaning assigned to such term in Section 10.05(c).

 

“Regulatory Change” shall mean, with respect to any Affected Person, any change
in Law after the Closing Date (or after the Assignment Date for any Lender that
is an assignee of an interest of a Lender in accordance with Section 10.05)
(including, without limitation, Regulation D of the Board of Governors of the
Federal Reserve System (or any successor)) or the adoption or making after the
Closing Date of any interpretation, directive or request applying to a class of
institutions including such Affected Person of or under any Law (whether or not
having the force of law) by any Authority charged with the interpretation or
administration thereof; provided, however, that notwithstanding anything herein
to the contrary, each of the Dodd-Frank Act, the Applicable Regulation and the
Basel Accord, and all rules, guidelines or directives thereunder or issued in
connection therewith (including, without limitation, all rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking

14

--------------------------------------------------------------------------------

 

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the Basel Accord) shall
be deemed to be a “Regulatory Change”, regardless of the date enacted, adopted
or issued.

 

“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, members, managers, directors, officers, employees, agents and
advisors of such Person and of such Person's Affiliates.

 

“Relative Principal Weight” means, in respect of any Interest Period, with
respect to any Class of Financed Retention Securities, the amount equal to the
result of (i) the Borrower's current cost basis of such Class of Financed
Retention Securities, divided by (ii) the Borrower's aggregate current cost
basis of all Financed Retention Securities as of the last day of such Interest
Period; provided that, for the avoidance of doubt, the current cost basis of any
Class of Financed Retention Securities shall be calculated by reducing the
purchase price by any principal received on such Class of Financed Retention
Securities and such current cost basis shall not be less than zero.

 

“Required Lenders” means, as of any determination date, the Lenders with Loans,
the outstanding principal amount of which exceeds fifty percent (50%) of the
outstanding principal amount of all Loans.

 

“Restricted Payments” means in respect of any Collateral (including any
Management Fees) (other than amounts paid to the Borrower in accordance with the
priority of payments set forth in Section 6.04) the declaration of any
distribution or dividends (other than distributions payable solely in shares of
common or preferred stock in the Borrower) on, or the payment on account of, or
the setting apart of assets for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition of any shares of, any
class of common or preferred stock of the Borrower or of any warrants, options
or other rights to acquire the same (or to make any payment to any Person, such
as “phantom stock” payments), whether now or hereafter outstanding, either
directly or indirectly, whether in cash, property or in obligations of the
Borrower.

“Restricted Person” shall have the meaning assigned to such term in 10.16.
“Retained Interest” shall have the meaning assigned to such term in the
Indenture.

 

“Retention Securities” means the CLO Notes purchased by the Borrower listed on

Schedule II hereto.

 

“Risk Retention Requirements” means the requirements of (i) the Applicable
Regulation and (ii) after the U.S. Risk Retention Requirements become effective,
the U.S. Risk Retention Requirements.

 

“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act, as
amended and from time to time in effect, or any successor regulatory provision.

 

“Sanctions” means, with respect to any Person, sanctions administered or
enforced by any Sanctions Authority.

 

15

--------------------------------------------------------------------------------

 

“Sanctions Authority” means, with respect to any Person, (a) any Authority with
jurisdiction over such Person or any property thereof, that may impose sanctions
on such Person, or any property thereof, similar to those in clauses (b) through
(f) below, (b) the US Department of the Treasury's Office of Foreign Assets
Control, (c) the US Department of State, (d) the United Nations Security
Council, (e) the European Union, and (f) Her Majesty's Treasury of the United
Kingdom.

 

“SEC” means the Securities and Exchange Commission or any other governmental
authority of the United States of America at the time administrating the
Securities Act, or the Exchange Act.

 

“Secured Parties” means the Agent, the Lenders and their respective successors
and assigns.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provisions shall be deemed to be a reference to any successor
statutory or regulatory provision.

 

“Service Period” means the one-year period from but excluding the next
succeeding Payment Date to and including the last Payment Date in such one-year
period.

 

“Standard & Poor's” or “S&P” means Standard & Poor's Ratings Services, a

Standard & Poor's Financial Services LLC business, and any successor thereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Commitment” means $16,972,565.

 

“Trustee” means Wells Fargo Bank, National Association, in its capacity as
trustee under the Indenture, together with its successors and assigns.

 

“UCC” means the Uniform Commercial Code, as from time to time in effect in the
applicable jurisdictions.

 

“U.S. Person” means any Person that is a “United States Person” as defined in

Section 7701(a)(30) of the Code.

 

“U.S. Risk Retention Requirements” means the requirements of Section 942 of the
Dodd-Frank Act, and the rules and regulations thereunder, or any successor law,
rules or regulations, and any reference to any statutory or regulatory provision
shall be deemed to be a reference to any successor statutory or regulatory
provision.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in

Section 9.02(e)(ii)(B)(3).

16

--------------------------------------------------------------------------------

 

 

“Withholding Agent” means the Borrower and the Agent, as applicable.

 

SECTION 1.02

Cross-References; References to Agreements.

 

“Herein,” “hereof” and other words of similar import refer to this Agreement as
a whole and not to any particular Article, Section or other subdivision.  Unless
otherwise specified, references in this Agreement to any Article, Section,
Schedule or Exhibit are references to such Article or Section of, or Schedule or
Exhibit to, this Agreement, and references in any Article, Section, Schedule or
definition to any subsection or clause are references to such subsection or
clause of such Article, Section, Schedule or definition.  Unless otherwise
specified, all references herein to any agreement or instrument shall be
interpreted as references to such agreement or instrument as it may be amended,
supplemented or restated from time to time in accordance with its terms and the
terms of this Agreement and the other Credit Documents.

 

ARTICLE II

THE LOANS

 

 

SECTION 2.01

The Commitments.

 

On the terms and subject to the conditions hereinafter set forth, including
without limitation, Article III, the Lenders shall on the CLO Closing Date, make
Loans to the Borrower in an aggregate amount equal to the Total
Commitment.  Amounts repaid or prepaid in respect of the Loans may not be
reborrowed.

 

 

SECTION 2.02

Making of the Loans.

 

The Borrower shall give each Lender (with a copy to the Agent) written notice
(which notice shall be irrevocable and effective only upon receipt by the Agent)
of its request for the Loans (the “Notice of Borrowing”) not later than the
Business Day immediately prior to the CLO Closing Date.  The Notice of Borrowing
shall be substantially in the form of Exhibit B hereto.  Subject to the terms
and conditions of this Agreement, one (1) Business Day prior to the CLO Closing
Date, each Lender shall, in immediately available funds, make the amount of its
Loan to be funded by it available to the Borrower by depositing the same into
the account designated by the Borrower in the Notice of Borrowing (and subject
to an escrow arrangement acceptable to the Agent and the Required Lenders).

 

 

SECTION 2.03

Evidence of Indebtedness; Notes.

 

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to it, including the
amounts of principal and interest thereon and paid to such Lender, as
applicable, from time to time hereunder.  Notwithstanding any provision herein
to the contrary, the parties hereto intend that the Loans made hereunder shall
constitute a “loan” and not a “security” for purposes of Section 8-102(15) of
the UCC.

 

17

--------------------------------------------------------------------------------

 

(b)The Agent shall maintain accounts in which it will record (i) the amount of
each Loan made hereunder, (ii) the amount of any principal and interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender's share thereof.

 

(c)The entries maintained in the accounts maintained pursuant to clauses (a) and
(b) of this Section 2.03 shall be rebuttable presumptive evidence of the
existence and amounts of the Loans therein recorded; provided, however, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d)A Lender may request that its Loans be evidenced by a Note. In such event,
the Borrower shall promptly prepare, execute and deliver to such Lender a Note
payable to such Lender or its respective registered assigns. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 10.05) be represented by one or more
Notes payable to the payee named therein or any assignee pursuant to Section
10.05, except to the extent that any Lender or any such assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (a) and (b) of this Section 2.03. In
connection with any assignment pursuant to Section 10.05, if such assigning
Lender shall have a Note issued to it, such assigning Lender shall promptly
return its Note to the Agent marked “cancelled”.

 

 

SECTION 2.04

Maturity of the Loans.

 

The principal amount of and the accrued and unpaid interest on each outstanding
Loan shall be due and payable on the Maturity Date.

 

 

SECTION 2.05

Prepayment.

 

(a)The Borrower shall have the right at any time and from time to time, to
prepay all or a portion of the outstanding Loans, together with accrued and
unpaid interest thereon, on any Business Day without premium or penalty (without
limiting Section 2.07).  Each prepayment of the Loans in accordance with this
Section 2.05(a) shall be made upon not less than three (3) Business Days' prior
written notice (which notice shall include the Interest Rate for the current
Interest Period, together with all information reasonably requested by the Agent
to confirm the computation of such Interest Rate) to the Agent.

(b)All Principal Proceeds received by the Borrower in respect of the Financed
Retention Securities shall be applied on the second Business Day after the
Borrower's receipt to the payment of the principal balance of the outstanding
Loans.

(c)During the continuance of any Event of Default, all Collections shall, within
two (2) Business Days after receipt by the Borrower, be applied in accordance
with Section 6.04.

 

18

--------------------------------------------------------------------------------

 

 

SECTION 2.06

Payment of Interest.

 

The Borrower hereby promises to pay to each Lender (in its respective Lender’s
Account) interest on the unpaid principal amount of each Loan made to the
Borrower by such Lender for the period from and including the borrowing date of
such Loan to but excluding the date such Loan shall be paid in full at the
Interest Rate as in effect from time to time.

 

Interest accruing in respect of any Loan for any Interest Period shall be due
and payable on the Payment Date immediately succeeding such Interest Period and
as required by Sections 2.04 and 2.05. It is the intention of the parties hereto
that the interest on the Loans shall not exceed the maximum rate permissible
under Applicable Law.  Accordingly, anything herein or in any Note to the
contrary notwithstanding, in the event any interest is charged to, collected
from or received from or on behalf of the Borrower by the Lenders pursuant
hereto or thereto in excess of such maximum lawful rate, then the excess of such
payment over that maximum shall be applied first to the payment of amounts owing
to the Lenders and the Agent under the Credit Documents (other than in respect
of principal and interest on Loans) and then to the reduction of the outstanding
principal balance of the Loans.

 

 

SECTION 2.07

Funding Losses.

 

(a)The Borrower shall pay to each Affected Person, upon the written request of
such Affected Person (which request shall set forth in reasonable detail the
computation of and the basis for requesting such amounts), such amount or
amounts as shall be reasonable to compensate for all reasonable losses, expenses
and liabilities (including, without limitation, any interest paid by such
Affected Person to lenders of funds borrowed by it to make or carry Loans made
to the Borrower and any loss sustained by such Affected Person in connection
with the re-employment of such funds), which such Affected Person may sustain
solely to the extent such losses, expenses or liabilities are not compensated by
other payments made under this Agreement:   (i) if for any reason (other than a
default by such Affected Person) a borrowing of any Loan does not occur on the
CLO Closing Date specified therefor in the Notice of Borrowing (whether or not
withdrawn), (ii) if any payment or prepayment of any Loans made to the Borrower
occurs on a date which is not a Payment Date or (iii) if any prepayment of any
of the Loans made to the Borrower is not made on any date specified in a notice
of prepayment given by the Borrower.  Without limiting the effect of the
preceding sentence, such compensation shall include an amount equal to the
excess, if any, of (i) the amount of interest that otherwise would have accrued
on the principal amount so paid, prepaid or not borrowed for the period from the
date of such payment, prepayment or failure to borrow to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan that would have commenced on the date
specified for such borrowing) at the applicable rate of interest for such Loan
provided for herein over (ii) the amount of interest that otherwise would have
accrued on such principal amount at a rate per annum equal to the interest
component of the amount such Lender would have bid in the London interbank
market for Dollar deposits of leading banks in amounts comparable to such
principal amount and with maturities comparable to such period (as reasonably
determined by such Lender), or if such Lender shall cease to make such bids, the
equivalent rate, as reasonably determined by such Lender.

19

--------------------------------------------------------------------------------

 

(b)If an Affected Person (i) requires the Borrower to pay any additional amounts
under this Section 2.07 or Section 9.01 or (ii) refuses to consent to an
amendment to a Credit Document that has been requested by the Borrower and
consented to by the Required Lenders other than such Affected Person, then the
Borrower may, upon notice to the Agent, require such Affected Person to (x)
assign and delegate, without recourse, all of its interests, rights and
obligations under this Agreement and the Credit Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) or (y) terminate all of its interests, rights and
obligations under this Agreement and the Credit Documents and reduce the Total
Commitment; provided that:

 

(i)(A) if the Affected Person's interests, rights and obligations have been
assigned pursuant to clause (x) above, such Affected Person shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) or (B) if
such Lender's interests, rights and obligations have been terminated pursuant to
clause (y) above, such Lender shall have received payment of all such amounts
payable to it hereunder from the Borrower; and

 

(ii)such assignment, delegation or termination does not conflict with Applicable
Law.

 

(c)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 2.07 or Section 9.01 shall not constitute a waiver of such Lender's
right to demand such compensation; provided that, the Borrower shall not be
required to compensate an Affected Person pursuant to this Section 2.07 or
Section 9.01 for any amounts incurred more than 150 days prior to the date that
such Affected Person notifies the Borrower of such Affected Person's intention
to claim compensation therefor; provided, further, that if the Regulatory Change
giving rise to such increased costs or reductions is retroactive, then the
150-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

 

SECTION 2.08

Rescission or Return of Payment.

 

The Borrower further agrees that, if at any time all or any part of any payment
made to any Secured Party or their designees in respect of the Obligations is or
must be rescinded or returned for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of the Borrower or any
other Person), the obligation of the Borrower to make such payment to such
Secured Party (including, without limitation, in respect of payments in respect
of interest or principal on the Loans) shall, for the purposes of this
Agreement, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued in existence and this Agreement shall continue to be
effective or be reinstated, as the case may be, as to such obligations, all as
though such payment had not been made; provided, however, that no interest shall
be deemed to have accrued on the amount of any rescinded or returned payment
from the date of the original repayment to the date of such rescission or
return.

 

20

--------------------------------------------------------------------------------

 

 

SECTION 2.09

Post Default Interest.

 

The Borrower hereby promises to pay interest on the unpaid principal amount of
each Loan and any other Obligation of the Borrower, in each case, which has not
been paid in full when due, for the period commencing on the due date thereof
until but not including the date such amount is paid in full at the Post-Default
Rate. Interest payable at the Post-Default Rate shall be payable on demand.

 

 

SECTION 2.10

Payments.

 

(a)All amounts owing and payable by the Borrower to any Secured Party, any
Affected Person or an Indemnified Party in respect of the Loans and other
Obligations, including, without limitation, the principal thereof, interest,
fees, indemnities, expenses or other amounts payable under the Credit Documents,
shall be paid in Dollars, in immediately available funds on or prior to 2:00
p.m. (New York City time) on the date due without counterclaim, setoff,
deduction, defense, abatement, suspension or deferment to such Secured Party,
Affected Person or Indemnified Party.  Any payment paid after 2:00 p.m. (New
York City time) on any day shall be deemed to have been made on the next
Business Day for all purposes of this Agreement.  Each payment to a Lender shall
be made to the respective Lender’s Account of such Lender, based on such
Lender’s Percentage Share.

 

(b)All computations of interest on the Loans shall be made on the basis of a
year of 360 days and actual days elapsed (including the first day but excluding
the last day of the period).

 

(c)Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be.

 

(d)Subject to Section 6.04 and Section 2.06, upon receipt of funds deposited
into the Collection Account, the Agent shall direct the distribution of such
funds, first to the Lenders in payment in full of all accrued and unpaid
interest owing to the Lenders on a pro rata basis in accordance with such
amounts owed to each Lender, second to the payment of the principal amount of
the Loans on a pro rata basis in accordance with such amounts owed to each
Lender, third to the Secured Parties on a pro rata basis in accordance with the
amounts (other than principal of and interest on the Loans) owed to each such
Person and fourth to the Borrower.

 

(e)Prior to each Payment Date, the Agent shall (i) confirm the Borrower's
computation of the Interest Rate payable on such Payment Date, and (ii) notify
the Borrower and the Lenders of any discrepancy in the computation therein.

 

21

--------------------------------------------------------------------------------

 

 

SECTION 2.11

Obligations Absolute.

 

The Borrower's obligations under this Agreement and the other Credit Documents
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms hereof and thereof, under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower or any other Person may have or have had against any Secured Party or
any other Person.

 

 

SECTION 2.12

Designation of Lending Office.

 

Upon the occurrence of any event giving rise to the Borrower's obligation to pay
additional amounts to any Lender pursuant to Section 2.07 or Article IX, such
Lender will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different
Applicable Lending Office or take other reasonable actions, provided, however,
that such designation or other reasonable action is made on such terms that such
Lender and its lending office suffer no economic, administrative, legal or
regulatory disadvantage (as determined by such Lender in its reasonable
discretion), with the object of avoiding further consequence of the event giving
rise to the operation of any such Section.

 

 

SECTION 2.13

Right of Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its respective Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the Obligations now
or hereafter existing to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness.  Each Lender agrees to
notify the Borrower and the Agent promptly after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application, and no Lender shall have any liability
hereunder for any failure to so notify the Borrower or the Agent.

 

 

SECTION 2.14

Ratable Payments.

 

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such Obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

22

--------------------------------------------------------------------------------

 

 

(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower to a Lender pursuant to and in accordance with the
express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).

 

ARTICLE III CONDITIONS

PRECEDENT

 

 

SECTION 3.01

Effectiveness of this Agreement.

 

The effectiveness of this Agreement and each Lender's obligations hereunder
shall be subject to the satisfaction of the conditions that the Agent and each
Lender shall have received the following, each in form, scope and substance
reasonably satisfactory to it:

(a)each of the Credit Documents duly executed and delivered by the parties
thereto;

(b)[reserved];

 

(c)(i) proper financing statements, to be filed within one Business Day after
the Closing Date (and the Borrower hereby consents to such filing by the Agent
under the UCC in all jurisdictions that the Agent deems necessary or desirable
in order to perfect the interests in the Collateral contemplated by this
Agreement and any other Credit Documents) and (ii) copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Collateral previously granted by the Borrower or any prior
owner or transferor;

 

(d)a signed favorable legal opinion (addressed to each of the Secured Parties)
from Dechert LLP, counsel to the Borrower, as to such matters as the Agent and
the Lenders shall have reasonably requested;

 

(e)if requested by any Lender, a Note duly executed and completed in respect of
such Lender;

 

(f)evidence that (i) all of the Covered Accounts shall have been established,
(ii) the Custodial and Account Control Agreement shall have been executed and
delivered by the respective parties thereto and shall be in full force and
effect and (iii) all amounts, if any, required to be deposited in any of the
Covered Accounts as of the Closing Date shall have been so deposited;

 

(g)[reserved];

 

(h)a certificate of an Authorized Officer of the Borrower certifying (i) as to,
and attaching, (A) its Constituent Documents, (B) its resolutions or other
action of its board of directors, managers or members approving this Agreement,
the other Credit Documents to which it is a party and the transactions
contemplated thereby, (C) the incumbency and specimen

23

--------------------------------------------------------------------------------

 

signature of each of its Authorized Officers authorized to execute the Credit
Documents to which it is a party and (D) a good standing certificate from its
state or jurisdiction of incorporation or organization and any other state or
jurisdiction in which it is qualified to do business in which the failure to be
so qualified could reasonably be expected to have a Material Adverse Effect,
(ii) all conditions set forth in this Section 3.01 have been fulfilled, (iii)
that its representations and warranties set forth in this Agreement and the
other Credit Documents are true and correct, (iv) that no Default or Event of
Default has occurred, (v) that with respect to each item of Collateral, after
giving effect to the funding of the Loans and immediately prior to the delivery
thereof on the CLO Closing Date, (A) the Borrower will be the owner of such
Collateral free and clear of any Liens except for those granted pursuant to this
Agreement and other Permitted Liens, (B) the Borrower will have acquired its
ownership in such Collateral in good faith without notice of any adverse claim
(as such term is defined in Section 8-102(a)(1) of the UCC), (C) the Borrower
has not assigned, pledged or otherwise encumbered any interest in such
Collateral other than the interests granted pursuant to this Agreement and other
Permitted Liens; (D) the Borrower has full right to grant a security interest in
and assign and pledge such Collateral to the Agent for the benefit of the
Secured Parties and (E) upon the grant by the Borrower, the Agent will have a
first priority perfected security interest in the Collateral and (vi) the
Borrower does not have outstanding debt prior to the Closing Date.

 

(i)evidence that the Borrower shall have paid (i) the fees to be received by the
Agent, (ii) all reasonable and documented out-of-pocket costs and expenses of
the Agent and the Lenders and (iii) all reasonable and documented fees and
out-of-pocket expenses of respective outside counsel to the Agent and the
Lenders, in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents;

 

(j)the Agent has received all applicable tax forms required to be delivered by
the Borrower pursuant to this Agreement; and

 

(k)such other opinions, instruments, certificates and documents from the
Borrower as the Agent or any Lender shall have reasonably requested and provided
that sufficient notice of such request has been given to the Borrower.

 

 

SECTION 3.02

All Loans.

 

The obligation of each Lender to make its Loan on the CLO Closing Date shall be
subject to the fulfillment of the following conditions:

 

(a)each of the representations and warranties of the Borrower contained in this
Agreement shall be true and correct (to the extent qualified by materiality or
“Material Adverse Effect”) or otherwise in all material respects as of such
date, except to the extent such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
true and correct (to the extent qualified by materiality or “Material Adverse
Effect”) or otherwise in all material respects as of such earlier date;

 

(b)no Default or Event of Default shall have occurred and be continuing at or
prior to the time of the making of such Loan or shall result from the making of
such Loan;

 

24

--------------------------------------------------------------------------------

 

(c)the Agent and the Lenders shall have received true and correct copies, in
form, scope and substance satisfactory to it, of the CLO Transaction Documents;
and

 

(d)the Borrower shall have delivered a Notice of Borrowing in accordance with
Section 2.02.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 4.01

Representations and Warranties of the Borrower.

 

In order (inter alia) to induce each of the Lenders party to this Agreement to
make the Loans, the Borrower represents and warrants to each of the Secured
Parties on and as of the Closing Date and the CLO Closing Date, as follows:

 

(a)Existence and Power.  The Borrower is a limited liability company duly formed
and validly existing and in good standing under the laws of the State of
Delaware, with full power and authority to own and operate its assets and
properties, conduct the business in which it is now engaged and to execute and
deliver and perform its obligations under this Agreement and the other Credit
Documents to which it is a party.

 

(b)Due Qualification and Good Standing. It is duly qualified to do business and
is in good standing in each jurisdiction in which the nature of its business,
assets and properties, including, without limitation, the performance of its
obligations under this Agreement and the other Credit Documents to which it is a
party, requires such qualification, except to the extent the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.

 

(c)Enforceability.  The execution and delivery by it of, and the performance of
its obligations under, the Credit Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(d)No Violation.  Neither the execution and delivery by it of this Agreement,
the other Credit Documents to which it is a party, or any instrument,
certificate or agreement referred to herein or therein, or contemplated hereby
or thereby, nor the consummation of the transactions herein or therein
contemplated, nor compliance with the terms, conditions and provisions hereof or
thereof by it, will (i) conflict with, or result in a breach or violation of, or
constitute a default under its Constituent Documents, (ii) conflict with or
contravene in any material respect (A) any Applicable Law, (B) any contractual
restriction binding on or affecting it or any of its assets or properties, or
(C) any order, writ, judgment, award, injunction or decree binding on or
affecting it or any of its assets or properties, (iii) result in a breach or
violation of, or constitute a default under, or permit the acceleration of any
obligation or liability in, or but for any requirement of the

25

--------------------------------------------------------------------------------

 

giving of notice or the passage of time (or both) would constitute such a
conflict with, breach or violation of, or default under, or permit any such
acceleration in, any contractual obligation or any agreement or document to
which it is a party or by which it or any of its properties is bound (or to
which any such obligation, agreement or document relates), except as could not
reasonably be expected to have a Material Adverse Effect, or (iv) result in any
Adverse Claim upon any of its assets or properties.

 

(e)Authorizations and Filings. It has obtained all necessary Governmental
Authorizations and Private Authorizations, and made all Governmental Filings
necessary for the execution and delivery by it, and the performance by it of its
obligations under this Agreement, the other Credit Documents to which it is a
party, except to the extent that a failure to obtain such Governmental
Authorization, Private Authorization or to make such Governmental Filing could
not reasonably be expected to have a Material Adverse Effect.

 

(f)Security Interest.  After giving effect to the funding of the Loans and the
consummation of the transactions on the CLO Closing Date, the Borrower will own
the Collateral free and clear of any Adverse Claim.  This Agreement and the
Custodial and Account Control Agreement and the actions required to be taken
pursuant to the terms hereof and thereof are, and at all times shall be,
effective to create and perfect in the Agent for the benefit of the Secured
Parties a first priority perfected security interest in the Collateral free and
clear of all Adverse Claims.  After giving effect to the funding of the Loans
and the consummation of the transactions on the CLO Closing Date, the Agent on
behalf of the Secured Parties will have a first priority perfected security
interest in the Collateral free and clear of all Adverse Claims.The Borrower
will have delivered to the Account Bank all certificates in respect of the
Retention Securities, in suitable form for transfer by delivery or accompanied
by duly executed instruments or assignment in blank within three (3) Business
Days of the issuance thereof.

 

(g)Ordinary Course.  Each repayment of principal of or interest on the Loans
under this Agreement shall be (x) in payment of a debt incurred by the Borrower
in the ordinary course of business or financial affairs of the Borrower and (y)
made in the ordinary course of business or financial affairs of the Borrower.

 

(h)[reserved].

 

(i)Retention Securities.  All Retention Securities will be issued in
certificated form pursuant to Rule 144A of the Securities Act, will be held by
the Account Bank for the benefit of the Agent in accordance with the terms of
the Custodial and Account Control Agreement, and are represented by
certificates.

 

(j)Litigation.  There are no pending or, to its actual knowledge, threatened,
investigations, actions, suits or proceedings involving it or any of its
Affiliates.

 

(k)ERISA.  The Borrower does not have any liability with respect to any Benefit
Arrangement.  Neither the Borrower nor or any member of the ERISA Group has any
liability with respect to any Plan or Multiemployer Plan.

 

26

--------------------------------------------------------------------------------

 

(l)Taxes. It has filed all income tax returns and all other tax returns which
are required to be filed by it, if any, and has paid all Taxes due pursuant to
such returns, if any, or pursuant to any assessment received by it, except, in
each case, for such Taxes that are contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside on the books of
the Borrower in accordance with GAAP.

 

(m)OFAC.  None of the Borrower, any of its subsidiaries or any director,
officer, employee, agent, or Affiliate of the Borrower is a Person that is, or
is owned or controlled by Persons that are: (i) the subject of any Sanctions, or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria.

 

(n)No Financing Statement. No effective financing statements or other
instruments similar in effect covering any of the Collateral are on file in any
recording office, except those filed in favor of the Agent pursuant to this
Agreement.

 

(o)Principal Office; Organization.  The Borrower's principal place of business
and chief executive office is at the address referred to in Section
10.02(a).  The Borrower's jurisdiction of organization is Delaware and it has
not transacted any business under any name other than “Fifth Street CLO
Management LLC”.

 

(p)Full Disclosure.  All written information (other than any compliance
certifications, projections, forward looking statements or general economic or
industry information or information furnished by a third party) heretofore
furnished by or on behalf of the Borrower to the Agent or any Lender in writing
for purposes of, or in connection with this Agreement or any transaction
contemplated hereby is, and all such information hereafter furnished by it to
the Agent or any Lender in writing will be, true and accurate in all material
respects on the date such information was provided and as of such date, no such
information contains any material misrepresentation or any omission to state
therein matters necessary tomake the statements made therein not misleading in
any material respect under the circumstances in which they were made when
considered in its entirety.

 

(q)Applicable Law. It is in compliance with all Applicable Laws, including,
without limitation, the Securities Act and the Investment Company Act, including
the rules and regulations promulgated thereunder, except as could not reasonably
be expected to result in a Material Adverse Effect.

 

(r)Investment Company Act; Investment Advisers Act.  The Borrower is not
required to register as an “investment company” under the Investment Company
Act. The Borrower is a registered investment adviser under the Investment
Advisers Act of 1940.

 

ARTICLE V

COVENANTS

 

 

SECTION 5.01

Affirmative Covenants of the Borrower.

 

The Borrower covenants and agrees as to itself that it shall until the Facility
Termination Date:

 

(a)Compliance with Laws, Etc.  Except as could not reasonably be expected to
have a Material Adverse Effect, (i) duly observe, comply with and conform to all
requirements of Applicable Law relative to the conduct of its business or to its
assets or properties, (ii) preserve

27

--------------------------------------------------------------------------------

 

and keep in full force and effect its legal existence and its rights,
privileges, qualifications and franchises, and (iii) obtain, maintain and keep
in full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary or appropriate to properly carry
out its business and the transactions contemplated to be performed by it under
this Agreement and the other Credit Documents.

 

(b)Taxes.  Cause to be computed, paid and discharged when due all Taxes imposed
upon it, or upon any of its income, assets or properties, prior to the day on
which penalties attach thereto, unless and to the extent that the same shall be
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been established on the books of the Borrower in
accordance with GAAP and the non-payment of which could otherwise not give rise
to a reasonable possibility of a Material Adverse Effect and the charges,
accruals and reserves on its books in respect of taxes or other governmental
charges, if any, are, in its opinion, adequate.

 

(c)Further Assurances.  Promptly, at its expense, execute and deliver such
further instruments and take such further action which are necessary or
appropriate to (i) establish and protect the rights, interests and remedies
created, or intended to be created, in favor of the Secured Parties including,
without limitation, all such actions which are necessary or advisable to
maintain and protect the Agent's first priority perfected security interest in
the Collateral for the benefit of the Secured Parties free and clear of Adverse
Claims, and (ii) enable the Secured Parties to enforce their rights and remedies
under the Credit Documents.

 

(d)Continued Existence.  Keep its jurisdiction of organization specified in
Section 4.01(o) or, upon thirty (30) days' prior written notice to the Agent,
any other jurisdiction of organization where all actions reasonably requested by
the Agent to protect and perfect the Agent's first priority perfected security
interest in the Collateral have been taken and completed.

 

(e)Information.  Provide to the Agent (with copies for each Lender):

 

(i)as soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a statement of assets and liabilities of
the Borrower as at the end of such fiscal year, and statements of operations and
of changes in net assets of the Borrower for such fiscal year;

 

(ii)as soon as available, and in any event within sixty (60) days after the end
of each fiscal quarter of the Borrower's fiscal years, the unaudited quarterly
report submitted to the Borrower's board of directors, which report shall
include, without limitation, a statement of assets and liabilities and a
statement of income of the Borrower for such fiscal quarter, unless such
information is publicly available;

 

(iii)simultaneously with the delivery of each set of financial statements
referred to in clauses (i) and (ii) above, a statement of an Authorized Officer
of the Borrower to the effect that nothing has come to its attention to cause it
to believe that any Default or Event of Default existed on the date of such
statements and certifying that the representations and warranties set forth in
Section 4.01(p) are true and correct in all material respects as of the date of
such certificate;

28

--------------------------------------------------------------------------------

 

 

(iv)as soon as possible, and in any event within two (2) Business Days of an
Authorized Officer of the Borrower having actual knowledge of an occurrence of
any Default or Event of Default, a certificate of an Authorized Officer of the
Borrower setting forth the details thereof and the action to be taken or
proposed to be taken with respect thereto;

 

(v)as promptly as practicable upon the Borrower's receipt thereof, a copy of all
material notices, reports and other information which it has received under the
CLO Transaction Documents as holder of the Retention Securities;

 

(vi)as promptly as practicable upon the Borrower's receipt thereof, copies of
all amendments, waivers, modifications and supplements to the Indenture and the
other CLO Transaction Documents;

 

(vii)as promptly as practicable (and in any event, no later than three (3)
Business Days prior to each Payment Date), notify the Agent and the Lenders of
the Interest Rate for the Interest Period immediately preceding such Payment
Date, which notice shall include all information necessary for the Agent to
confirm the computation of such Interest Rate for the Interest Period;

 

(viii)as promptly as practicable after becoming aware of any claim or other
communication by any Authority alleging or asserting the Borrower's failure to
comply with Applicable Law, including, without limitation, any inquiry or
investigation by any Authority relating to the Borrower's compliance with the
Applicable Regulation, written notice thereof; and

 

(ix)from time to time such additional information regarding the financial
position or business of the Borrower as the Agent or the Required Lenders may
reasonably request.

 

(f)Maintenance of Business.  Continue to engage in business of the same general
type as now conducted by it, and will preserve, renew and keep in full force and
effect its existence and rights, privileges and franchises necessary in the
normal conduct of its business, except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(g)Access to Records. Permit the Agent or any Person designated by the Agent to,
upon reasonable prior written notice and during normal business hours, visit and
inspect at reasonable intervals its books, records and accounts relating to its
business, financialcondition, operations, assets and properties and its
performance under the Credit Documents, and discuss the foregoing with its
officers, partners, employees and accountants, (i) prior to the occurrence and
continuance of an Event of Default, at the Agent's expense and no more than once
during any calendar year period and (ii) after the occurrence and during
continuance of an Event of Default, at the Borrower's expense and as often as
the Agent may request.

 

29

--------------------------------------------------------------------------------

 

(h)Notice of Litigation or Other Proceedings. As promptly as practicable, give
notice in writing to the Agent of all litigation, arbitration proceedings and
regulatory proceedings relating to the Borrower or any of its Affiliates,
including, without limitation, any material remedial action taken by it or any
of its Affiliates in response to any order, consent decree or judgment of any
Authority; provided that the Borrower shall not be required to give notice of
any litigation, arbitration proceedings or regulatory proceedings involving an
amount less than $250,000.

 

(i)Maintenance of Books of Record and Account.  Keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities in accordance with
the requirements of Applicable Law.

 

(j)Collections, Etc.  (i) Cause all Collections, other than (except during the
continuance of an Event of Default) those attributable to Management Fees, to be
directly remitted by or on behalf of the CLO Issuer to the Collection Account
and held in accordance with the terms of the Custodial and Account Control
Agreement, (ii) cause all Principal Proceeds remitted to the Collection Account
to be immediately transferred directly to each respective Lender's Account,
without any intermediate commingling of such amounts with any funds of any other
Person, to be applied to prepay the outstanding Loans in accordance with Section
2.05(b), and (iii) during the continuance of an Event of Default, cause all
Collections remitted to the applicable Collection Account to be immediately
transferred directly to each respective Lender's Account, without any
intermediate commingling of such amounts with any funds of any other Person. If
the Borrower or any of its Affiliates shall at any time receive Collections that
were not credited to the Collection Account, it shall immediately remit such
Collections into the applicable Collection Account and instruct the relevant
payment entity in writing to make all future payments directly to the applicable
Collection Account.

 

(k)Use of Proceeds.  Cause the net proceeds of any Loan made hereunder to be
used solely for the purpose of purchasing the Financed Retention Securities
(collectively, “Approved Use”).

 

(l)Custody and Control.  At all times cause all of the Collateral to be (i) held
in custody by the Account Bank pursuant to the Custodial and Account Control
Agreement, and (ii) subject to the Account Bank's or the Agent's control and
custody in accordance with the Custodial and Account Control Agreement.

 

(m)Obligations under CLO Transaction Documents. Comply with all agreements,
covenants and obligations applicable to it under any of the CLO Transaction
Documents, including, without limitation, the Risk Retention Letter (as defined
in the Indenture).

 

(n)Payment of Fees to the Agent.  Timely pay to the Agent, for its own account,
an amount equal to the accrued Agent Fee on each Payment Date and other expenses
owed thereto as set forth herein.

 

30

--------------------------------------------------------------------------------

 

 

SECTION 5.02

Negative Covenants of the Borrower.

 

The Borrower covenants and agrees that, until the Facility Termination Date, it
shall not:

(a)Collection Account. Invest any amount on deposit in the Collection Account.

 

(b)Creation of Debt. Create, assume or suffer to exist any Debt, except for
Permitted Debt.

 

(c)Mergers; Sale of Assets. Adopt or carry out any plan of liquidation, partial
liquidation, reorganization, incorporation, recapitalization, merger or
consolidation nor sell, transfer, or otherwise dispose of any Retention
Securities, or dissolve without the prior written consent of the Required
Lenders.

 

(d)Amendments to Constituent Documents.  Without the prior written consent of
the Required Lenders, amend, terminate, supplement or otherwise modify its
Constituent Documents if such action could reasonably be expected to have a
Material Adverse Effect.

 

(e)ERISA. Become a member of an ERISA Group or incur any liability or obligation
with respect to Plan, Multiemployer Plan or any Benefit Arrangement.

 

(f)Collateral.  (i) Create, assume or suffer to exist any Adverse Claim on any
Collateral now owned or hereafter acquired by it and (ii) without the prior
written consent of all of the Lenders and the Agent, sell, dispose of or
substitute any Collateral.

 

(g)Restricted Payments; Event of Default.  Make any Restricted Payment (i)
during the continuation of a Default or an Event of Default or that would result
in the occurrence of a Default or an Event of Default, (ii) if the Debt Service
Coverage Test is not satisfied as of the date of such proposed Restricted
Payment or (iii) if the Overcollateralization Ratio Test (as defined in the
Indenture) as applied with respect to the Class D Notes (as defined in the
Indenture) is not satisfied as of the date of such proposed Restricted Payment;
provided that, for the avoidance of doubt, the Borrower shall be permitted to
pay any fees or expenses payable to any of its service providers, including
without limitation any staff and services providers.

 

(h)Name Change.  Change its name (i) without giving the Agent at least thirty
(30) days' prior written notice, and (ii) unless all actions necessary and
appropriate to protect and perfect the Secured Parties' first priority perfected
security interest in the Collateral have been taken and completed.

 

(i)Business Activity.  Engage in any business or activity other than as
contemplated by the Credit Documents, its Constituent Documents, the CLO
Transaction Documents and the CLO Offering Materials.

 

(j)Certificated Securities.  Cause the Retention Securities to be converted to
book-entry from without the prior written consent of the Agent.

 

31

--------------------------------------------------------------------------------

 

(k)Registration.  Register as or become subject to regulatory supervision or
other legal requirements under the laws of any country or political subdivision
thereof as a bank, insurance company or finance company or hold itself out to
the public as a bank, insurance company or finance company or knowingly take any
action that would reasonably be expected to cause it to be treated as a bank,
insurance company or finance company for purposes of (i) any tax, securities law
or other filing or submission made to any Authority, (ii) any application made
to a rating agency, or (iii) qualification for any exemption from tax,
securities law or any other legal requirements.

 

(l)Non-consolidation.  Take any action or conduct its affairs in a manner that
is likely to result in its separate existence being ignored or its assets and
liabilities being substantively consolidated with any of its Affiliates or any
other Person in a bankruptcy, reorganization or other insolvency proceeding
(other than for tax purposes).

 

(m)Custodial and Account Control Agreement.  Permit or consent to any amendment,
modification or waiver of the Custodial and Account Control Agreement (i)
without the prior written consent of the Agent and (ii) if such amendment,
modification or waiver could adversely effect any Lender, without the prior
written consent of the Required Lenders.

 

(n)Assignment of Collateral Management Agreements. Assign its rights or
obligations under the Collateral Management Agreement or any other collateral or
asset management agreement that the Borrower is or becomes party to.

 

(o)Deferral, Waiver or Amendment of the Management Fees. Defer, waive, amend,
assign, transfer or otherwise modify the Management Fees or the Borrower's
receipt thereof, without the prior written consent of all of the Lenders.

 

(p)[Reserved].

 

(q)OFAC. Directly or indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

 

ARTICLE VI EVENTS

OF DEFAULT

 

 

SECTION 6.01

Events of Default.

 

The term “Event of Default” shall mean any of the events set forth in this
Section 6.01:

 

(a)the Borrower shall fail to make or cause to be made when due any payment on
any Loan and, except in the case of principal of the Loan, such failure shall
continue for two (2) Business Days; provided that in the case of a default in
payment resulting solely from an administrative error or omission by the Agent
or the Borrower, such default continues for a period

32

--------------------------------------------------------------------------------

 

of three (3) Business Days after the Agent or Borrower, as applicable, receives
written notice or has actual knowledge of such administrative error or omission
(irrespective of whether the cause of such administrative error or omission has
been determined);

 

(b)the Borrower shall fail to perform any of its respective obligations under
clause (e)(iv), (j), (k), (l) or (m) of Section 5.01 or clause (b), (c), (f),
(g), (j), (n) or (o) of Section 5.02; provided, in the case of clause (j) or (l)
of Section 5.01, if such failure to perform results solely from an
administrative error or omission by the Agent or the Borrower, such failure
continues for a period of three (3) Business Days after the Agent or Borrower,
as applicable, receives written notice or has actual knowledge of such
administrative error or omission (irrespective of whether the cause of such
administrative error or omission has been determined);

 

(c)the Borrower shall fail to perform or observe any other term, covenant or
agreement on its part to be performed or observed under this Agreement or any
other Credit Document and if such failure is capable of being cured, such
failure shall continue for thirty (30) days after it has actual knowledge
thereof or it has been notified in writing of such failure by the Agent;

 

(d)the failure of any representation or warranty made or deemed made by the
Borrower under or in connection with this Agreement or any other Credit
Document, to be true and correct (to the extent qualified by materiality or
“Material Adverse Effect”) or otherwise in all material respects when made or
deemed made, as the case may be, and if such failure is capable of being cured,
such failure remains unremedied for a period of thirty (30) days after the
Borrower has actual knowledge thereof or it has been notified in writing of such
failure by the Agent;

 

(e)the Agent shall for any reason cease to have a valid and perfected first
priority security interest in the Collateral (except for Permitted Liens);

 

(f)the Borrower shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower, seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of sixty (60) days, or any of the actions sought in such
proceeding (including an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower shall take any
corporate action to authorize any of the actions set forth above in this
subsection;

 

(g)any provision of this Agreement or any other Credit Document shall cease to
be a legal, valid and binding obligation of any of the parties purported to be
bound thereby, enforceable in accordance with its terms;

 

33

--------------------------------------------------------------------------------

 

(h)any judgment or order, or any series of judgments or orders, shall have been
entered against the Borrower, provided that (i) such judgments or orders shall
aggregate to$5,000,000 or more, and (ii) enforcement actions have been commenced
with respect thereto and have not been dismissed for thirty (30) days or more;

 

(i)(i) any event or condition shall occur which results in the acceleration of
the maturity of any Debt of the Borrower which Debt in the aggregate is at least
$5,000,000 or enables (or, with the giving of notice or lapse of time or both
would enable) the holder of such Debt or any Person acting on such holder's
behalf to accelerate the maturity thereof or (ii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), (x) the Borrower has become obligated to purchase or repay any Debt
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $5,000,000, or (y) one
or more Persons have the right to require the Borrower to so purchase or repay
such Debt;

 

(j)[reserved];

 

(k)any Regulatory Change shall be enacted, promulgated or proposed which could
in the reasonable opinion of the Agent or the Required Lenders be expected to
result in a Material Adverse Effect;

 

(l)an “Event of Default” (as defined in the Indenture) shall have occurred and
be continuing;

 

(m)the Borrower shall cease to be in compliance with the Risk Retention
Requirements (and (x) if such non-compliance is the result of a Regulatory
Change, such non- compliance shall continue unremedied for ten (10) days after
the Borrower has actual knowledge thereof or has been notified in writing of
such non-compliance and (y) in the case of the U.S. Risk Retention Requirements,
such non-compliance could reasonably be expected to result in a Material Adverse
Effect);

 

(n)the Borrower fails to be a registered investment adviser under the Investment
Advisers Act of 1940, as amended; or

 

(o)the occurrence of (i) the termination of the Collateral Management Agreement
or (ii) the commencement of any action to replace the Borrower as the collateral
manager under the Collateral Management Agreement (including following the
occurrence of a Key Person Event (as defined in the Collateral Management
Agreement)).

 

SECTION 6.02Remedies. Upon the occurrence and during the continuance of any
Event of Default, in addition to all rights and remedies specified in this
Agreement and the other Credit Documents, including Section 6.03, and the rights
and remedies of a secured party under Applicable Law, including the UCC, the
Agent may, or upon the direction of the Required Lenders, shall, by notice to
the Borrower, declare the principal of and the accrued interest on the Loans and
all other Obligations shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby waived
by the Borrower,

34

--------------------------------------------------------------------------------

 

provided that, upon the occurrence of any Event of Default described in clause
(f) of Section 6.01, the Maturity Date shall be deemed to have automatically
occurred and all outstanding Loans and other Obligations shall immediately be
due and payable, without any further action by any party.

 

 

SECTION 6.03

Additional Collateral Provisions.

 

(a)Additional Rights and Remedies.  The Agent (for itself and on behalf of the
other Secured Parties) shall have all of the rights and remedies of a secured
party under the UCC and other Applicable Law.  Upon the occurrence and during
the continuance of an Event of Default, the Agent or its designees may (i)
deliver a Notice of Exclusive Control to the Account Bank under the Custodial
and Account Control Agreement; (ii) instruct the Borrower to deliver any or all
of the Collateral and any documents relating to the Collateral to the Agent or
its designees; (iii) sell or otherwise dispose of the Collateral, all without
judicial process or proceedings; (iv) take control of the Proceeds of any such
Collateral; (v) institute and prosecute legal and equitable proceedings to
enforce collection of, or realize upon, any of the Collateral; (vi) require that
the Borrower immediately take all actions necessary to cause the liquidation of
the Collateral in order to pay all amounts due and payable in respect of the
Obligations; (vii) without limiting Section 8.01 and subject to the provisions
of the applicable CLO Transaction Documents, exercise any consensual or voting
rights in respect of the Collateral; (viii) enforce the Borrower's rights and
remedies with respect to the Collateral; and (ix) endorse the name of the
Borrower upon any items of payment relating to the Collateral or upon any proof
of claim in bankruptcy against an account debtor. The Borrower hereby agrees
that, upon the occurrence and during the continuance of an Event of Default, at
the reasonable request of the Agent or the Required Lenders, it shall execute
all documents and agreements which are necessary or appropriate to have the
Collateral assigned to the Agent or its designee. For purposes of taking the
actions described in subsections (i) through (ix) of this Section 6.03(a) and
Section 8.01 the Borrower hereby irrevocably appoints the Agent as its
attorney-in-fact (which appointment being coupled with an interest is
irrevocable while any of the Obligations remain unpaid), with power of
substitution, in the name of the Agent or in the name of the Borrower or
otherwise, for the use and benefit of the Agent.

 

All sums paid or advanced by the Agent in connection with the foregoing and all
documented out-of-pocket costs and expenses (including outside attorneys' fees
and expenses) incurred in connection therewith, together with interest thereon
at the Post-Default Rate for the Loans, shall be paid by the Borrower to the
Agent from time to time on demand and shall constitute and become a part of the
Obligations secured hereby.

 

(b)Remedies Cumulative.  Each right, power, and remedy of the Agent and the
other Secured Parties, or any of them, as provided for in this Agreement or in
the other Credit Documents or now or hereafter existing at law or in equity or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power, or remedy provided for in this Agreement
or in the other Credit Documents or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by the Agent or any other Secured Party of any one or more of such rights,
powers, or remedies shall not preclude the simultaneous or later exercise by
such Persons of any or all such other rights, powers, or remedies.

 

35

--------------------------------------------------------------------------------

 

(c)Protection of Collateral. The Borrower shall from time to time execute and
deliver all such supplements and amendments hereto and file or authorize the
filing of all such UCC-1 financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably requested by the Agent to secure the rights
and remedies of the Lenders hereunder and to:

 

(i)grant security more effectively on all or any portion of the Collateral;

 

(ii)maintain, preserve and perfect any grant of security made or to be made by
this Agreement including, without limitation, the first priority nature of the
lien or carry out more effectively the purposes hereof;

 

(iii)perfect, publish notice of or protect the validity of any grant made or to
be made by this Agreement (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

 

(iv)enforce any of the Collateral or other instruments or property included in
the Collateral;

 

(v)preserve and defend title to the Collateral and the rights therein of the
Agent and the Secured Parties in the Collateral against the claims of all
Persons and parties; and

 

(vi)pay or cause to be paid any and all material taxes levied or assessed upon
all or any part of the Collateral in accordance with Section 5.01(b).

 

The Borrower hereby designates the Agent as its agent and attorney in fact to
prepare and file any UCC-1 financing statement, continuation statement.  Such
designation shall not impose upon the Agent, or release or diminish, the
Borrower's obligations under this Section 6.03.  The Borrower further authorizes
and shall cause the Borrower's counsel or the Agent's counsel to file without
the Borrower's signature any UCC-1 or UCC-3 financing statements that may be
required by the Agent in connection with this Agreement and the transactions
contemplated hereby.

 

 

SECTION 6.04

Application of Proceeds.

 

(a)All amounts received in respect of the Obligations during the continuance of
an Event of Default (whether from any of the Collateral, the proceeds thereof or
otherwise and including all Collections in the Collection Account), including
without limitation all Proceeds resulting from the sale or other disposition of
the Collateral shall be applied in the following order and priority:

 

First, to the payment of all amounts advanced or expended by the Agent, all sums
due to the Agent and all documented out-of-pocket costs, expenses and
liabilities incurred by the Agent in connection with the performance of its
duties and obligations under this Agreement and the enforcement of the Secured
Parties' rights and remedies under the Credit Documents;

 

36

--------------------------------------------------------------------------------

 

Second, to the extent funds are remaining after the above application, to the
Lenders to the payment of all accrued and unpaid interest on all outstanding
Loans on a pro-rata basis according to the amount of such accrued interest owing
to each Lender;

 

Third, to the extent funds are remaining after the above applications, to the
Lenders to the payment of the principal amount of each outstanding Loan on a
pro-rata basis according to the amount of such principal owing to each Lender;

 

Fourth, to the extent funds are remaining after the above applications, to the
Secured Parties to the payment of all other amounts payable to the Secured
Parties pursuant to this Agreement and the other Credit Documents on a pro rata
basis according to the amounts owed to each Person.

 

The Agent shall, after the Facility Termination Date, remit to the Borrower the
remaining excess Proceeds which it had received from the sale or disposition of
the Collateral.

 

(b)For purposes of determining the application to be made of such monies and
other cash proceeds by the Agent to the Lenders pursuant to this Section 6.04,
the Agent may rely exclusively upon a certificate or other statement of such
Lender, setting forth in reasonable detail such Lender's amount then owing to
it.  The Agent shall not be liable for any application of funds in accordance
with any certificate or direction delivered pursuant to this Section 6.04.

 

 

SECTION 6.05

Secured Parties Not Bound.

 

(a)This Agreement shall not be construed as creating a partnership or joint
venture agreement between any Secured Party and the Borrower.

 

(b)No Secured Party shall be obligated to perform or discharge any obligation of
the Borrower or any other Person as a result of any collateral assignment hereby
effected.  No Secured Party shall be required to take any action with respect to
any matter that might arise in connection with the Borrower's Constituent
Documents.  No Secured Party has any duty to determine or inquire into any
happening or occurrence or any performance or failure of performance of the
Borrower.  No Secured Party shall have any duty as to the collection or
protection of the Collateral or any income thereon or payments with respect
thereto, or as to the preservation of any rights pertaining thereto.

 

(c)The acceptance by the Secured Parties of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate any Secured Party to appear in or defend any action or proceeding
relating to the Collateral to which it is not a party, or to take any action
hereunder, or to expend any money or incur any expenses or perform or discharge
any obligation, duty or liability under the Collateral.

 

 

SECTION 6.06

Release of Security Interest.

 

After the Facility Termination Date, when all Obligations (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
have been paid in full, the Agent, at the request of the Borrower, shall, at the
expense of the Borrower, execute, deliver and file such instruments as the
Borrower shall reasonably request in order to reassign, release or terminate its
security interest in the Collateral.

37

--------------------------------------------------------------------------------

 

 

ARTICLE VII

THE AGENT

 

 

SECTION 7.01

Authorization and Action.

 

(a)Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Credit Documents as are delegated to the Agent by the terms hereof
and thereof, together with such powers as are reasonably incidental thereto.  As
to any matters not expressly provided for by this Agreement or the other Credit
Documents, the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders; provided, however, that the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement, the other Credit Documents or Applicable Law.

 

(b)If the Person serving as the Agent hereunder is also a Lender, the Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any of its Affiliates as if such Person were not the Agent hereunder and without
any duty to account therefore to the Lenders.

 

 

SECTION 7.02

Agent's Reliance, Etc.

 

The Agent shall not have any duties or obligations except for those expressly
set forth in this Agreement and the other Credit Documents.  Neither the Agent
nor any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or any of the other Credit Documents, except for
its or their own gross negligence or willful misconduct as determined in a
final, non-appealable judgment by a court of competent jurisdiction.  The Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary), or as the Agent shall believe in good faith
shall be necessary, under the circumstances.  The Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Agent by the
Borrower or a Lender.  Without limiting the generality of the foregoing, the
Agent:  (i) may consult with legal counsel (including counsel for the Borrower)
and independent public accountants and other experts selected by it and shall
not be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Secured Party or any other Person and shall
not be responsible to any Secured Party or any Person for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement or the other Credit Documents; (iii) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement or the other Credit Documents
on the part of the

38

--------------------------------------------------------------------------------

 

Account Bank or any other Person or to inspect the property (including the books
and records) of the Borrower; (iv) shall not be responsible to any Secured Party
or any other Person for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, the other Credit Documents,
the Collateral or any other instrument or document furnished pursuant hereto or
thereto; (v) shall not be subject to any fiduciary or implied duties regardless
of whether a Default or Event of Default has occurred and is continuing; (vi)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders a shall be expressly provided for herein or in the
other Credit Documents), provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Credit Document or Applicable Law;
and (vii) shall incur no liability under or in respect of this Agreement or any
other Credit Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be delivered by telecopier, telegram, cable or
telex) believed by it to be genuine and signed or sent by the proper party or
parties.

 

 

SECTION 7.03

Indemnification.

 

Each of the Lenders agrees to indemnify and hold the Agent and its Related
Parties harmless (to the extent not reimbursed by or on behalf of the Borrower)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent or its Related Parties in any way relating to or arising out
of this Agreement or any other Credit Document or any action taken or omitted by
the Agent under this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent's gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each of the Lenders agrees
to reimburse the Agent promptly upon demand for any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Agent in connection with the
administration or enforcement (whether through negotiations, legal proceedings
or otherwise) or legal advice in respect of rights or responsibilities under
this Agreement or the other Credit Documents, to the extent that the Agent is
not reimbursed for such expenses by or on behalf of the Borrower.  Each Lender
shall be obligated to pay its Percentage Share of all amounts payable to the
Agent under this Section 7.03.

 

 

SECTION 7.04

Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the loan facilities provided for herein as
well as activities as Agent.

 

39

--------------------------------------------------------------------------------

 

 

SECTION 7.05

Resignation of Agent.

 

The Agent may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor reasonably acceptable to the
Borrower. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders appoint a successor Agent meeting the qualifications
set forth above and reasonably acceptable to the Borrower; provided that if the
Agent shall notify the Borrower and the Lenders that no Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the Credit Documents, and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor's appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).

 

 

SECTION 7.06

Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

ARTICLE VIII

VOTING RIGHTS

 

 

SECTION 8.01

Voting and Consent Rights.

 

(a)Prior to the occurrence and continuance of an Event of Default, the Borrower
may exercise all voting and consent rights which the Borrower has as the holder
of the Retention Securities in its sole discretion. After and during the
continuance of an Event of Default, the Agent on behalf of the Secured Parties
may exercise all voting and consent rights which the Borrower has as the holder
of the Retention Securities, including without limitation the right to direct
any decision or action in respect thereof.  The Borrower covenants and agrees
that it shall, at all times during the continuation of an Event of Default prior
to the Facility Termination Date, follow the directions of the Agent provided
pursuant to this Section 8.01(a) as to all such votes, actions, decisions and
consensual rights that the holders of any Class of the Retention Securities are
entitled or required to direct or make.

40

--------------------------------------------------------------------------------

 

 

(b)The Borrower covenants and agrees that it shall promptly notify the Agent and
the Lenders of all votes, actions or decisions required or permitted to be taken
or made by the Borrower as the holder of the Retention Securities.

 

ARTICLE IX

CHANGE IN CIRCUMSTANCES

 

SECTION 9.01

Increased Costs.

(a)The Borrower shall pay (but without duplication) directly to each Affected
Person from time to time such amounts as such Affected Person may determine to
be necessary to compensate such Affected Person for any costs that such Affected
Person incurs as a direct result of the making or maintaining of any Loans to
the Borrower or any reduction in any amount receivable by such Affected Person
hereunder in respect of any of such Loans or such obligation (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:

 

(i)shall subject any Affected Person (or its Applicable Lending Office for any
of such Loans) to any Taxes (other than (A) Indemnified Taxes (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) or other charge in respect of such Loans or its Note or
changes the basis of taxation of any amounts payable to such Affected Person
under this Agreement or its Note in respect of any of such Loans; or

(ii)imposes any other condition affecting this Agreement or its Notes.

A certificate setting forth in reasonable detail the computation of amounts
payable to an Affected Person under this Section 9.01(a) and the basis therefor,
submitted to the Borrower by an Affected Person, shall be rebuttable presumptive
evidence of such amounts, absent manifest error.

 

(b)Without limiting the effect of the foregoing provisions of this Section 9.01
(but without duplication), the Borrower shall pay directly to each Affected
Person from time to time on request such amounts as such Affected Person may
reasonably determine to be necessary to compensate such Affected Person (or,
without duplication, any bank holding company of which such Affected Person is a
subsidiary) for any costs that it determines are attributable to the maintenance
by such Affected Person (or any Applicable Lending Office or such bank holding
company), pursuant to any law or regulation or any interpretation, directive or
request (whether or not having the force of law) of any court or governmental or
monetary authority (i) following any Regulatory Change or (ii) implementing any
risk-based capital guideline or other requirement (whether or not having the
force of law and whether or not the failure to comply therewith would be
unlawful) hereafter issued by any government or governmental or supervisory
authority implementing at the national level the Basel Accord, of capital in
respect of its Loans (such compensation to include, without limitation, an
amount equal to any reduction of the rate of return on assets or equity of such
Affected Person (or any Applicable Lending Office or such bank holding company)
to a level below that which such Affected Person (or any Applicable Lending
Office or such bank holding company) could have achieved but for such law,
regulation, interpretation, directive or request).  A certificate setting forth
in reasonable detail the computation of amounts payable to an Affected Person
under this Section 9.01(b) and the basis therefor, submitted to the Borrower by
an Affected Person, shall be rebuttable presumptive evidence of such amounts,
absent manifest error.

 

41

--------------------------------------------------------------------------------

 

(c)The amounts payable as specified in Sections 9.01(a) or 9.01(b) shall be
payable within 10 Business Days of demand therefor.

 

 

SECTION 9.02

Taxes.

 

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by Applicable Laws. If any Applicable Law requires the deduction or withholding
of any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 9.02) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
Section 9.02(a) above, the Borrower shall timely pay to the relevant Authority
in accordance with Applicable Law, or at the option of the Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)Tax Indemnifications.  (i) The Borrower shall indemnify each Recipient, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 9.02) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Authority. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

(ii)Each Lender shall, and does hereby, severally indemnify the Agent and shall
make payment in respect thereof within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Person's failure to comply with the provisions of
Section 10.05(d) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Person, in each case, that are payable
or paid by the Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Credit Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this Section 9.02(c)(ii).

 

42

--------------------------------------------------------------------------------

 

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower to an Authority pursuant to this Section 9.02, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Agent.

 

(e)Status of Recipients; Tax Documentation. (i) Any Recipient that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Credit Document shall deliver to the Borrower and the Agent, at
the time or times reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Recipient, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Recipient is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
9.02(e)(ii)(A), (B) and (D) below) shall not be required if in the Recipient's
reasonable judgment such completion, execution or submission would subject such
Recipient to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient.

 

 

(ii)

Without limiting the generality of the foregoing:

 

(A) any Recipient that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Recipient becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed originals of IRS Form W-9 certifying that
such Recipient is exempt from U.S. federal backup withholding tax;

 

(B) any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Recipient becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:

 

(1) in the case of a Foreign Recipient claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

43

--------------------------------------------------------------------------------

 

(3) in the case of a Foreign Recipient claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Recipient is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of
the Code, as applicable, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

(4) to the extent a Foreign Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Recipient is a partnership and one or more direct or indirect
partners of such Foreign Recipient are claiming the portfolio interest
exemption, such Foreign Recipient may provide a U.S. Tax Compliance Certificate
on behalf of each such direct and indirect partner;

 

(C) any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Recipient becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D) if a payment made to a Recipient under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 9.02 expires or becomes obsolete or
inaccurate in any respect (other than due to a change in law), it shall update
such form or certification or promptly notify the Borrower and the Agent in
writing of its legal inability to do so.

 

44

--------------------------------------------------------------------------------

 

(f)Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 9.02, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 9.02 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Authority with respect to
such refund); provided that the Borrower, upon the request of such Recipient,
agrees to repay to such Recipient the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Authority) to such
Recipient, in the event that such Recipient is required to repay such refund to
such Authority.  Notwithstanding anything to the contrary in this paragraph (f),
in no event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this paragraph (f) the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

 

ARTICLE X

MISCELLANEOUS

 

 

SECTION 10.01

No Waiver; Modifications in Writing.

 

(a)No failure or delay on the part of any Secured Party exercising any right,
power or remedy hereunder or with respect to the Loans shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to any Secured
Party, at law or in equity.  No amendment, modification, supplement or
termination of this Agreement shall be effective unless the same shall be in
writing and signed by each of the Borrower, the Required Lenders and the
Agent.  Any waiver of any provision of this Agreement, and any consent to any
departure by the Borrower from the terms of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which given and shall be in writing and signed by the Agent and the Required
Lenders.  No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

 

(b)Notwithstanding anything in Section 10.01(a) of this Agreement to the
contrary, the Agent agrees that it shall not, without the prior written consent
of each affected Lender:

 

 

(i)

amend, modify or waive (or consent to any amendment, waiver or modification of)
any provision of this Agreement or the Custodial and Account Control Agreement
which in any way would:

 

(A) reduce the outstanding principal balance of any Loan or the amount of
principal or interest that is payable in respect of any Loan made by such Lender
or delay any scheduled date for payment thereof, or

 

(B) impair any material rights expressly granted to such Lender under any such
Credit Document, or

45

--------------------------------------------------------------------------------

 

 

(C) amend any provision of any such Credit Document which by the express terms
of such provision requires the consent of all of the Lenders to any waiver of
such provision or requires the consent of all Lenders as a condition of the
Borrower's non-compliance with such provision, or

 

(D) amend any provision of any such Credit Document in order to change the
percentage of Lenders required for any consent, waiver or amendment to such
provision, or

 

(E) release any Collateral from the Lien under this Agreement, or

 

 

(ii)

amend or waive this Section 10.01(b).

 

SECTION 10.02

Notices, Etc.

(a)All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

 

(i) If to the Agent:

 

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, New York 10020

Attention: Admin Agency

Email Address:  agent_group@us.natixis.com

 

 

 

(ii) If to the Lender:

 

Bleachers Finance 1 Limited c/o GSS LLC

68 South Service Road, Suite 120

Melville, NY 11747

Attention: Joe Soave

Telephone:  (212) 295-3744

Facsimile:  (212) 295-3785

Email Address:  Mountcliff@20gates.com and

Mountcliff.group@db.com

 

 

 

(iii) If to the Borrower:

 

Fifth Street CLO Management LLC

777 West Putnam Avenue, 3rd Floor

Greenwich, Connecticut, 06830

Attention: General Counsel

Telephone:  (203) 681-3600

Facsimile:  (203) 681-3879

Email Address:  legal@fifthstreetfinance.com

 

 

 

(iv)  if to any other Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire;

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Agent, to the other parties, and (y) in the case of all
Lenders, to the Borrower and the Agent.

 

46

--------------------------------------------------------------------------------

 

(b)All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
ten (10) days following deposit in the mails, and (iii) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a).

 

(c)If as a result of a Regulatory Change relating to the Applicable Regulation
this Agreement violates the Applicable Regulation or the Borrower is otherwise
not in compliance with the Applicable Regulation (in each case as evidenced by
an opinion of counsel delivered to the Borrower or a certificate of an
Authorized Officer of the Borrower), then the parties agree to use good faith
and commercially reasonable efforts to amend this Agreement in a manner such
that it and the Borrower satisfy the Applicable Regulation. If following such
good- faith efforts the parties are unable to agree on the form of such
amendment, then, notwithstanding any other provision of this Agreement, the
Borrower will have the right to pay all Obligations and terminate this Agreement
without premium or penalty.

 

 

SECTION 10.03

Costs and Expenses; Indemnification.

 

(a)The Borrower agrees to promptly pay on demand all reasonable and documented
costs and expenses of the Secured Parties (including, without limitation, the
fees and disbursements of outside counsel (whether through negotiations, legal
proceedings or otherwise)), in connection with the preparation, review,
negotiation, reproduction, execution, delivery, administration, modification,
amendment, restructuring and enforcement of this Agreement, the Notes or any
other Credit Document.

 

(b)The Borrower agrees to indemnify and hold harmless each Secured Party and
each of their Related Parties (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities, obligations, expenses,
penalties, actions, suits, judgments and disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel) (collectively the “Liabilities”) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of the execution, delivery, enforcement,
performance, administration of or otherwise arising out of or incurred in
connection with this Agreement or any other Credit Document or any transaction
contemplated hereby or thereby (and regardless of whether or not any such
transactions are consummated), including, without limitation any such Liability
that is incurred or arises out of or in connection with, or by reason of any one
or more of the following:   (i) preparation for a defense of any investigation,
litigation or proceeding arising out of, related to or in connection with this
Agreement or any other Credit Document or any of the transactions contemplated
hereby or thereby; (ii) any breach or alleged breach of any covenant or
agreement by the Borrower contained in any Credit Document; (iii) any
representation or warranty made or deemed made by the Borrower contained in any
Credit Document or in any certificate, statement or report delivered in
connection therewith which shall have been false or incorrect when made or
deemed made or delivered; (iv) any failure by the Borrower to comply with any
Applicable Law or contractual obligation binding upon it; (v) any failure to
vest, or delay in vesting, in the Secured Parties a first priority perfected
security interest in the Collateral; (vi) any action or omission, not expressly
authorized by the Credit Documents, by the Borrower, which has the effect of
reducing or impairing the Collateral or the rights of the Agent or the Secured
Parties

47

--------------------------------------------------------------------------------

 

with respect thereto; (vii) any Default or Event of Default; and (viii) any
transactions related to the funding, carrying or repayment of the outstanding
principal amount of the Loans in connection with the Credit Documents; except to
the extent any such Liability is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted solely from such Indemnified
Party's gross negligence or willful misconduct.  This section 10.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

 

SECTION 10.04

Execution in Counterparts; Electronic Execution.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

 

 

SECTION 10.05

Assignability.

 

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section
10.05, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.05, or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of paragraph (e) of this Section
10.05 (and any other attempted assignment or transfer by any party hereto shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 10.05 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Secured Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)Assignments by Lenders. Any Lender may, at any time, without the consent of
any other party to this Agreement, assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender, no minimum amount need be assigned; and

 

48

--------------------------------------------------------------------------------

 

(B) in any case not described in paragraph (b)(i)(A) of this Section 10.05, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000.

 

(ii)Assignment to Certain Persons.  Each such assignment shall be made to an
Eligible Assignee.

 

(iii)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

 

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
fee of $3,500, and the assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Agent pursuant to Section
10.05(c), from and after the effective date specified in each Assignment and
Assumption (the “Assignment Date”), the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement(and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.07, 7.03, 9.01, 9.02 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.05(d).

 

(c)Register.  The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices at 1251 Avenue of the Americas,
5th Floor, New York, New York 10020, a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Percentages of each Lender, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders will treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of their respective Affiliates)
(each, a “Participant”) in all or a portion of such Lender's rights and/or
obligations under this Agreement (including all or a portion of the Loans

49

--------------------------------------------------------------------------------

 

owing to it); provided that (i) such Lender's obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement, (iv) the Borrower shall have no obligation to have any
communication or relationship with any Participant and (v) any agreement
pursuant to which a Lender sells such a participation interest shall provide
that such Lender shall retain the sole right to enforce this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(b)
that directly affects such Participant.  Subject to the provisions of this
Section 10.05(d), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.07, 9.01, 9.02 and 10.03 and the other terms and
provisions of this Agreement that relate to rates, determinations, reserves and
capital adequacy requirements to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.05(b) (it being
understood that the documentation required under Section 9.02(e) shall be
delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Section 2.12 as if it
were an assignee under paragraph (b) of this Section, and (B) shall not be
entitled to receive any greater payment under Sections 9.01, 9.02 or 10.03 with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent. Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.12 with respect to any Participant.  To
the extent permitted by law, each Participant shall also be entitled to the
benefits of Section 2.13 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.14 as though it were a Lender.  A
Participant that is a Foreign Recipient shall not be entitled to the benefits of
Section 9.02 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 9.02(e) as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts of each Participant's
interest in the Loans or other obligations under the Credit Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person, except to
the extent that such disclosure is necessary to establish that such
Participant's interest in the Loans or other obligations under the Credit
Documents is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

50

--------------------------------------------------------------------------------

 

 

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

 

SECTION 10.06

Governing Law.

 

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE
OF NEW YORK, AND FOR ALL PURPOSES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SAID STATE.

 

 

SECTION 10.07

Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

 

SECTION 10.08

Confidentiality.

 

Each of the Agent and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and shall agree to keep
such Information confidential in accordance with the requirements of this
Section 10.08), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document, any action or proceeding relating to this Agreement or any other
Credit Document, the enforcement of rights hereunder or thereunder or any
litigation or proceeding to which the Agent, any Lender or any of its respective
Affiliates may be a party, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.08, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.08 or (ii) becomes
available to the Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower, or (i) to Moody's,
S&P or any Conduit Rating Agency (provided however that the entity to which
disclosure is to be made shall have been identified to the Borrower); or (j) to
any Program Manager, Conduit Support Provider or administrator of a CP Lender or
Affiliate thereof who needs to know such information (provided that any such
Person listed in this clause (j) agrees to be subject to this confidentiality
agreement). For purposes of this Section 10.08, “Information” means all
information received from or on behalf of the Borrower or any of its
representatives or agents relating to the Borrower or any of its Affiliates or
any of their respective businesses that is clearly

51

--------------------------------------------------------------------------------

 

identified at the time of the delivery as confidential, other than any such
information that is available to the Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower or any of its Subsidiaries.   Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.08 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, each of the parties hereto acknowledges and agrees that each
CP Lender (or its Program Manager) may post to a secured password protected
internet website maintained by such CP Lender (or its Program Manager) and
required by any Conduit Rating Agency in connection with Rule 17g-5 of the
Exchange Act, the following information:  (i) its Conduit Support Facility, (ii)
a copy of this Agreement (including any amendments hereto, but excluding the
Schedules and Exhibits hereto), (iii) its monthly transaction surveillance
reports (substantially in the form provided to the Borrower on or after the
Closing Date), and (iv) such other information as may be requested by such
rating agency and consented to in writing by the Borrower; provided that such CP
Lender (or its Program Manager) shall take such actions as are necessary to
maintain the confidential nature of the documents and information so posted (it
being understood that any rating agency viewing such posted information on such
website shall not constitute a breach of this proviso so long as it is informed
of the confidential nature of such information on such website or otherwise by
such CP Lender (or its Program Manager) prior to or concurrently with making
such information available).

 

 

SECTION 10.09

Merger.

 

The Credit Documents taken as a whole incorporate the entire agreement between
the parties thereto concerning the subject matter thereof.  The Credit Documents
supersede any prior agreements among the parties relating to the subject matter
thereof.

 

 

SECTION 10.10

Survival of Representations and Warranties.

 

All representations and warranties made hereunder, in the other Credit Documents
and in any document, certificate or statement delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.  The
agreements in Sections 2.07, 7.03, 9.01, 9.02 and 10.03 shall survive the
termination of this Agreement.

 

SECTION 10.11

Submission to Jurisdiction; Waiver of Venue; Etc.

(a)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY AND ASSETS, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND

52

--------------------------------------------------------------------------------

 

UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(b)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(c)EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING OF COPIES OF SUCH
PROCESS TO SUCH PARTY AT ITS ADDRESS PROVIDED IN SECTION 10.02(a).  ALL MAILINGS
UNDER THIS SECTION 10.11 SHALL BE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(d)To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Secured Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Secured Party shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

 

53

--------------------------------------------------------------------------------

 

 

SECTION 10.12

Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

SECTION 10.13

PATRIOT Act Notice.

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.  The Borrower shall, and shall
cause each of its subsidiaries, if any, to, provide to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by any Lender in order to assist such Lender in maintaining compliance with the
Patriot Act.

 

 

SECTION 10.14

Risk Retention Requirements.

 

Each of the parties hereto acknowledge and agree that neither the Agent nor any
other Secured Party, makes any representation as to whether or not the
transaction contemplated by this Agreement is in compliance with the Risk
Retention Requirements and that neither the Agent nor any Secured Party shall
have any liability in respect thereto.

 

 

SECTION 10.15

Ratings.

 

The Borrower agrees that if the Agent or the Required Lenders seeks to obtain a
particular rating for the Loans from a nationally recognized statistical rating
organization and obtaining such rating would require certain modifications or
amendments to this Agreement, any other Credit Document or any Constituent
Documents of the Borrower or the delivery of additional opinions of counsel or
would otherwise require any action by the Borrower, the Borrower shall, at the
request of the Agent or the Required Lenders, (i) negotiate in good faith to
effect such amendments or modifications, (ii) use commercially reasonable
efforts to cause such opinions to be delivered and (iii) otherwise cooperate in
connection with obtaining such rating; provided that the Borrower shall not be
obligated to consent to, or effect any such requested amendments or
modifications if such amendments or modifications would materially adversely
affect its rights or remedies under this Agreement or would jeopardize the
Borrower's compliance with the Applicable Regulation.

 

54

--------------------------------------------------------------------------------

 

 

SECTION 10.16

Special Provisions Applicable to CP Lenders.

 

(a)Each of the parties hereto (each, a “Restricted Person”) hereby agrees that
it will not institute against any CP Lender, or encourage, cooperate with or
join any other Person in instituting against any CP Lender, any proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
present a petition for the winding up or liquidation of any CP Lender or seek
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official for any CP Lender or for
all or substantially all of its assets prior to the date that is two years and a
day (or, if longer, the applicable preference period then in effect) after the
last day on which any Commercial Paper Notes shall have been outstanding. The
obligations under this Section 10.16(a) shall survive the termination of this
Agreement and the payment of the Obligations.

 

(b)Nothing in clause (a) above shall limit the right of any Restricted Person to
file any claim in or otherwise take any action with respect to any proceeding of
the type described in clause (a) above that was instituted against any CP Lender
by any person other than such Restricted Person.

 

(c)Notwithstanding anything to the contrary contained herein, the obligations of
any CP Lender under this Agreement are solely the corporate obligations of such
CP Lender and, in the case of obligations of any CP Lender other than Commercial
Paper Notes, shall be payable at such time as funds are received by or are
available to such CP Lender in excess of funds necessary to pay in full all
outstanding Commercial Paper Notes or other short-term funding backing its
Commercial Paper Notes and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
such CP Lender but shall continue to accrue.  Each party hereto agrees that the
payment of any claim (as defined in Section 101 of the Bankruptcy Code) of any
such party shall be subordinated to the payment in full of all Commercial Paper
Notes.

 

(d)No recourse under any obligation, covenant or agreement of any CP Lender
contained in this Agreement shall be had against any incorporator, stockholder,
officer, director, employee or agent of such CP Lender or any agent of such CP
Lender or any of their Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of any such CP Lender individually,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, employee or agent of such CP
Lender or any agent thereof or any of their Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such CP Lender contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by any CP Lender
of any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement,
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or omissions
made by them.  The provisions of this Section 10.16(d) shall survive termination
of this Agreement.

 

55

--------------------------------------------------------------------------------

 

(e)Each CP Lender may act hereunder by and through its Program Manager.

 

(f)Each of the parties hereto waives any right to set-off and to appropriate and
apply any and all deposits and any other indebtedness at any time held or owing
thereby to or for the credit or the account of any CP Lender against and on
account of the obligations and liabilities of such CP Lender to such party under
this Agreement.

 

(g)Notwithstanding anything to the contrary herein, but subject in all respects
to the confidentiality provisions herein, each CP Lender may disclose to its
respective Conduit Support Providers, any Affiliates of any such party and
governmental authorities having jurisdiction over such CP Lender, Conduit
Support Provider, any Affiliate of such party and any Conduit Rating Agency
(including its professional advisors), the identities of (and other material
information regarding) the Borrower, any other obligor on, or in respect of, a
Loan made by such CP Lender, Collateral for such Loan and any of the terms and
provisions of the Credit Documents that it may deem necessary or advisable.

 

(h)No pledge and/or collateral assignment by any CP Lender to a Conduit Support
Provider of an interest in the rights of such CP Lender in any Loan made by such
CP Lender and the Obligations shall constitute an assignment and/or assumption
of such CP Lender's obligations under this Agreement, such obligations in all
cases remaining with such CP Lender.  Moreover, any such pledge and/or
collateral assignment of the rights of such CP Lender shall be permitted
hereunder without further action or consent and any such pledgee may foreclose
on any such pledge and perfect an assignment of such interest and enforce such
CP Lender's right hereunder notwithstanding anything to the contrary in this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

 

56

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

FIFTH STREET CLO MANAGEMENT LLC,

as Borrower

 

By:

 

/s/ IVELIN M. DIMITROV

Name:

 

Ivelin M. Dimitrov

Title:

 

Chief Investment Officer

 

 



Credit Agreement

--------------------------------------------------------------------------------

 

NATIXIS, NEW YORK BRANCH,

as Agent

 

 

 

By:

 

/s/ DAVID DUNCAN

Name:

 

David Duncan

Title:

 

Managing Director

 

By:

 

/s/ DANIEL STRONG

Name:

 

Daniel Strong

Title:

 

Executive Director

 

 

Credit Agreement

--------------------------------------------------------------------------------

 

 

BLEACHERS FINANCE 1 LIMITED, as Lender

 

 

 

By:

 

/s/ JOSH BERG

Name:

 

Josh Berg

Title:

 

Authorized Signatory

Lending Office New York

 

 

 

 

Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Lender Percentages

 

Lender

 

Percentage

Bleachers Finance 1 Limited

 

100%

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

 

Retention Securities

 

Retention Securities to be acquired by the Borrower on the CLO Closing Date

U.S.$11,800,000 Class A-1T Senior Secured Floating Rate Notes due 2027

U.S.$2,100,000 Class A-2 Senior Secured Floating Rate Notes due 2027

U.S.$2,050,000  Class B Senior Secured Deferrable Floating Rate Notes due 2027

U.S.$1,150,000 Class C Senior Secured Deferrable Floating Rate Notes due 2027

U.S.$1,800,000 Class D Senior Secured Deferrable Floating Rate Notes due 2027

U.S.$2,605,000 Subordinated Notes due 2027

 

Financed Retention Securities

U.S.$11,800,000 Class A-1T Senior Secured Floating Rate Notes due 2027

U.S.$2,100,000 Class A-2 Senior Secured Floating Rate Notes due 2027

U.S.$2,050,000  Class B Senior Secured Deferrable Floating Rate Notes due 2027

U.S.$1,150,000 Class C Senior Secured Deferrable Floating Rate Notes due 2027

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF NOTE]

 

$

 

 

 

,

 

 

FOR VALUE RECEIVED, on the Maturity Date (as defined in the Credit Agreement
hereinafter referred to) of the Loan made by [INSERT NAME OF LENDER], (together
with its successors and registered assigns, the “Lender”) to the undersigned
(the “Borrower”) pursuant to the Credit Agreement (defined below), the Borrower
hereby promises to pay to the Lender the unpaid principal amount of such Loan,
in immediately available funds and in lawful money of the United States of
America, and to pay interest on the unpaid principal balance of said Loan from
the borrowing date thereof, until the principal amount thereof shall have been
paid in full, in like funds and money as provided in said Credit Agreement for
the Loan made by the Lender and at the maturity thereof. Capitalized terms used
in this note unless otherwise defined herein shall have the meaning assigned to
such terms in the Credit Agreement.

 

This note is a Note referred to in the Credit Agreement dated as of September
28, 2015 (as from time to time amended, the “Credit Agreement”) among the
Borrower, the Lender, the other lenders parties thereto, and Natixis, New York
Branch, as agent. The date and principal amount of the Loan made to the Borrower
and of each repayment of principal thereon shall be recorded by the Lender or
its designee on Schedule I attached to this Note, and the unpaid principal
amount shown on such schedule shall be rebuttable prima facie evidence of the
principal amount owing and unpaid on the Loan made by the Lender.  The failure
to record or any error in recording any such amount on such schedule shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder or
under the Credit Agreement to repay the principal amount of the Loans together
with all interest accrued thereon.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by a
respective officer thereunto duly authorized, as of the date first above
written.

 

FIFTH STREET CLO MANAGEMENT LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I TO EXHIBIT A

 

This Note evidences a Loan made by [INSERT NAME OF LENDER] (the “Lender”) under
the Credit Agreement dated as of September 28, 2015 (as amended) among Fifth
Street CLO Management LLC, the Lender, the other lenders parties thereto, and
Natixis, New York Branch, as agent in the principal amounts and on the dates set
forth below, subject to the payments and prepayments of principal set forth
below:

 

 

 

PRINCIPAL

 

PRINCIPAL

 

PRINCIPAL

 

 

 

 

AMOUNT

 

AMOUNT PAID

 

BALANCE

 

NOTATION

DATE

 

OF LOAN

 

OR PREPAID

 

OUTSTANDING

 

BY

 

 

--------------------------------------------------------------------------------

 

[FORM OF NOTICE OF BORROWING]

EXHIBIT B

 

FIFTH STREET CLO MANAGEMENT

LLC

 

Bleachers Finance 1 Limited c/o GSS LLC

68 South Service Road, Suite 120

Melville, NY 11747

Attention: Joe Soave

 

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, New York 10020

Attention: General Counsel

 

NOTICE OF

BORROWING

This Notice of Borrowing is made pursuant to Section 2.02 of that certain Credit
Agreement dated as of September 28, 2015 (as the same may from time to time be
amended, supplemented, waived or modified, the “Agreement”) among the lenders
parties thereto (the “Lenders”), Natixis, New York Branch, as agent for the
Lenders and Fifth Street CLO Management LLC, as borrower (the “Borrower”).
Unless otherwise defined herein, capitalized terms used herein have the meanings
assigned to those terms in the Agreement.

 

1.The Borrower hereby requests that on the CLO Closing Date it receive Loans
under the Agreement in an aggregate principal amount equal to the Total
Commitment.

 

2.The Borrower hereby requests the Lenders to remit, or cause to be remitted,
the proceeds thereof to the Collection Account.

 

3.The Borrower certifies that (i) the representations and warranties of the
Borrower contained or reaffirmed in Section 4.01 of the Agreement are true and
correct in all material respects on and as of the date hereof to the same extent
as though made on and as of the date hereof (except to the extent such
representations and warranties expressly relate to any earlier date); (ii) no
Default or Event of Default has occurred and is continuing under the Agreement
or will result from the proposed borrowing; and (iii) the conditions precedent
to the making of the proposed borrowings set forth in Article III of the
Agreement have been fully satisfied.

 

--------------------------------------------------------------------------------

 

WITNESS my hand on this          day of                  ,       .

 

FIFTH STREET CLO MANAGEMENT LLC

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of September 28, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”)
among Bleachers Finance 1 Limited, together with the other lenders from time to
time parties to the Agreement (the “Lenders”), Natixis, New York Branch, as
agent for the Lenders (in such capacity, together with its successors and
assigns, the “Agent”), and Fifth Street CLO Management LLC (together with its
permitted successors and assigns, the “Borrower”).  Terms defined in the
Agreement are used herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

 

1.As of the Effective Date (as defined below), the Assignor hereby absolutely
and unconditionally sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse to or representation
of any kind (except as set forth below) from Assignor, an interest in and to the
Assignor's rights and obligations under the Agreement and under the other Credit
Documents equal to the percentage interest specified on Schedule I hereto,
including the Assignor's percentage interest specified on Schedule I hereto of
the outstanding principal amount of the Assignor's Loan (such rights and
obligations assigned hereby being the “Assigned Interest”).  After giving effect
to such sale, assignment and assumption, the Assignee's “Percentage” will be as
set forth on Schedule I hereto.

 

2.The Assignor (i) represents and warrants that immediately prior to the
Effective Date it is the legal and beneficial owner of the Assigned Interest
free and clear of any Adverse Claim created by the Assignor; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security or ownership interest created or purported to be created under or in
connection with, the Credit Documents or any other instrument or document
furnished pursuant thereto or the condition or value of the Assigned Interest,
the Collateral, or any interest therein; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the condition (financial
or otherwise) of any of the Borrower, the Agent or any other Person, or the
performance or observance by any Person of any of its obligations under any
Credit Document or any instrument or document furnished pursuant thereto.

 

3.The Assignee (i) confirms that it has received a copy of the Agreement and the
other Credit Documents, together with copies of any financial statements
delivered pursuant to Section 5.01 of the Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor, or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking

 

--------------------------------------------------------------------------------

 

or not taking action under or in connection with any of the Credit Documents;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Documents as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Documents are required to be
performed by it as a Lender; (vi) confirms that the assignment hereunder
complies with any applicable legal requirements including the Securities Act of
1933, as amended; (vii) agrees that it will comply with the requirements of
Section 9.02(e) of the Agreement.

 

4.Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent.  The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless a later effective date is specified on
Schedule I hereto.

 

5.Upon such acceptance and recording by the Agent, as of the Effective Date, (i)
the Assignee shall be a party to and bound by the provisions of the Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and under any other Credit Document and
(ii) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Agreement and under any other Credit Document.

 

6.Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Agreement in respect of the
Assigned Interest to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Agreement and the Assigned
Interest for periods prior to the Effective Date directly between themselves.

 

7.This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8.This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
Schedule I to this Assignment and Acceptance by telecopier shall be effective as
a delivery of a manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule I to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

--------------------------------------------------------------------------------

 

Schedule I

 

Percentage interest

transferred by Assignor:

         %

 

 

Assignor:

 

[INSERT NAME OF ASSIGNOR],

as Assignor,

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory,

 

 

 

Assignee:

 

[INSERT NAME OF ASSIGNEE]

as Assignee

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

Accepted, Consented to and

Acknowledged this        day of

 

 

,

 

 

 

 

 

[NATIXIS, NEW YORK BRANCH,

as Agent

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

FIFTH STREET CLO MANAGEMENT LLC

 

 

 

 

By:

 

 

 

Authorized Signatory]*

 

 

 

 

 

 

 

 

*

If required pursuant to Section 10.05(b).

 